Exhibit 10.1

2 OCTOBER 2009

(as amended on 30 October 2009)

NEW OPTION AGREEMENT

relating to shares in

LION/RALLY CAYMAN 6

between

LION/RALLY CAYMAN 4

and

LION/RALLY CAYMAN 5

and

LION/RALLY CAYMAN 7 L.P.

and

CENTRAL EUROPEAN DISTRIBUTION CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page 1   

INTERPRETATION

   1 2   

GRANT OF PUT AND CALL OPTIONS

   18 3   

EXERCISE AND COMPLETION OF PUT AND CALL OPTIONS

   20 4   

COMPLETION OF THE SALE OF SHARES UNDER PUT AND CALL OPTIONS

   22 5   

CONSIDERATION PAYABLE FOR GRANT OF CAYMAN 7 CALL OPTIONS

   24 6   

ANTITRUST OBLIGATIONS

   30 7   

DEFERRAL OF ISSUE OF SHARES AND WARRANTS

   31 8   

ADJUSTMENTS TO INITIAL CASH AMOUNTS AND ADDITIONAL CONSIDERATION

   32 9   

OFFER TO INITIAL SELLER PARTIES

   35 10   

WARRANTIES AND UNDERTAKINGS

   36 11   

CEDC GUARANTEE

   37 12   

DEFAULT

   38 13   

SECURITY

   39 14   

US TAX COMPLIANCE

   39 15   

ASSIGNMENT

   40 16   

ENTIRE AGREEMENT

   40 17   

VARIATION

   40 18   

WAIVER

   40 19   

ILLEGALITY AND SEVERANCE

   40 20   

RIGHTS OF THIRD PARTIES

   41 21   

COUNTERPARTS

   41 22   

NOTICES

   41 23   

JURISDICTION

   43 24   

GOVERNING LAW

   43 25   

COSTS

   43 SCHEDULE 1 INFORMATION ABOUT THE COMPANY    44

SCHEDULE 2 CONSIDERATION PAYABLE

   45

SCHEDULE 3 FORM OF OPTION NOTICES

   46

 

i



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 2 October 2009 between the following parties:

 

(1) LION/RALLY CAYMAN 4, a company incorporated in the Cayman Islands whose
principal place of business is at c/o Stuarts Corporate Services Ltd., PO Box
2510 Grand Cayman KY1-1104, Cayman Islands (“Cayman 4”)

 

(2) LION/RALLY CAYMAN 5, a company incorporated in the Cayman Islands whose
principal place of business is at c/o Stuarts Corporate Services Ltd., PO Box
2510 Grand Cayman KY1-1104, Cayman Islands (“Cayman 5”);

 

(3) LION/RALLY CAYMAN 7 L.P., a Cayman Exempted Limited Partnership whose
principal place of business is at c/o Stuarts Corporate Services Ltd., PO Box
2510 Grand Cayman KY1-1104, Cayman Islands acting through its general partner
Lion/Rally Cayman 8 (“Cayman 7”); and

 

(4) CENTRAL EUROPEAN DISTRIBUTION CORPORATION, a company incorporated in
Delaware, whose principal place of business is at ul. Bobrowiecka 6, 00-728
Warszawa, Poland (“CEDC”).

WHEREAS

 

(A) LION/RALLY CAYMAN 6 (the “Company”) was incorporated in the Cayman Islands
on 30 April 2009 with registered number 225655 with its principal place of
business at c/o Stuarts Corporate Services Ltd., PO Box 2510 Grand Cayman
KY1-1104, Cayman Islands. Particulars of the Company are set out in Schedule 1.

 

(B) The Parties entered into the Original Option Agreement (as defined below).

 

(C) Under the Original Option Agreement CEDC delivered the Original Warrants (as
defined below) to Cayman 4 and Cayman 5.

 

(D) Under the Original Option Agreement Cayman 4, Cayman 5 and Cayman 7 each
agreed to give pledges over shares in the Company as security for their
obligations under the Original Option Agreement (the “Original Security”).

 

(E) The Parties have agreed to rescind the Original Option Agreement and to
enter into new arrangements on the terms of and subject to the conditions set
out in this Agreement, effective on 2 October 2009.

 

(F) The Parties have agreed to amend this Agreement in respect of certain
matters, effective on 30 October 2009.

IT IS AGREED as follows

 

1 INTERPRETATION

 

1.1 In this Agreement (including its recitals), the words and expressions set
out below have the meanings given to each of them respectively:

 

“2010 Shares”   has the meaning given in Clause 5.2.1(b); “2011 Warrants”   the
1,490,550 warrants over CEDC Common Stock, exercisable on 31 May 2011, on the
terms of the 2011 Warrants Instrument;

 

1



--------------------------------------------------------------------------------

“2011 Warrants Instrument”    the warrant instrument issued by CEDC in the
agreed form as set out in the Commitment Letter; “2012 Shares”    has the
meaning given in Clause 5.2.1(c); “2012 Warrants”    the 300,000 warrants over
CEDC Common Stock, exercisable on 31 July 2012, on the terms of the 2012
Warrants Instrument; “2012 Warrants Instrument”    the warrant instrument issued
by CEDC in the agreed form as set out in the Commitment Letter; “2013 Warrants”
   the 1,803,813 warrants over CEDC Common Stock, exercisable on 31 May 2013, on
the terms of the 2013 Warrants Instrument; “2013 Warrants Instrument”    the
warrant instrument issued by CEDC in the agreed form as set out in the
Commitment Letter; “Accounting Principles”    IFRS, or, if Cayman 5 elects, US
GAAP, such election (if made) to be final and notified to the Parties in writing
no later than 31 December 2009; “Acquired Unit Count”    the Cayman 7 Ownership
Proportion minus 42; “Advance Payment”    has the meaning given in Clause 8.4.2;
“Affiliate”    with respect to any Person, another Person Controlled by such
first Person, Controlling such first Person or under common Control with such
first Person, and “Affiliated” shall have a meaning correlative to the
foregoing; “Antitrust Adjustment Payment”    an amount calculated as at the
Relevant Cayman 7 Call Option Exercise Date in $ in cash equal to the product of
(i) the Acquired Unit Count; and (ii) the Antitrust Unit Price Adjustment;
“Antitrust Approval”    shall have the meaning set out in the Governance and
Shareholders Agreement; “Antitrust Unit Price Adjustment”   

the amount by which the Overall Average Unit Price exceeds the Realised Average
Unit Price;

 

means any of the following:

“Approved Bank”   

(i)

 

(ii)

 

(iii)

 

(iv)

 

(v)

  

JP Morgan;

 

Citi;

 

Morgan Stanley;

 

Renaissance Capital;

 

RBS; or

 

2



--------------------------------------------------------------------------------

  

(vi)

 

  

Deutsche Bank,

 

   or such other Person as CEDC and the Holdcos shall otherwise agree in
writing; “Approved Jurisdictions”    The federal or state courts in the State of
New York, the federal or state courts in the State of Delaware, the Cayman
Islands and Poland; “Bank Guarantee”    a guarantee given in respect of
obligations of a Person to another Person from a bank of international repute
and good standing whose long-term credit rating is A1 or higher by Moody’s
Investor Services Limited, A or higher by Standard & Poor’s Rating Services, and
A or higher by Fitch Rating Limited; “Business Day”    any day other than a
Saturday or Sunday on which banks are normally open for general banking business
in London, New York, Warsaw and the Cayman Islands; “Cash”    in relation to the
Lux 1 Group shall mean the consolidated cash in hand or at bank (so long as such
cash is repayable immediately on demand) as shown in the accounting records of
members of the Lux 1 Group on the relevant date, less trapped cash; “Cash
Equivalent”    means, in relation to a number of shares of CEDC Common Stock, a
cash amount in US Dollars equal to: (i) that number of shares; multiplied by
(ii) the Ten Day VWAP on the dealing day immediately preceding the date on which
such shares are issued pursuant to this Agreement; “Cayman 1”    Lion/Rally
Cayman 1 L.P., a Cayman Exempted Limited Partnership, whose principal place of
business is at c/o Stuarts Corporate Services Ltd, PO Box 2510, George Town,
Grand Cayman, KY1-1104, Cayman Islands; “Cayman 4 Put Option Price”    shall
mean the $ amount equal to:   

(A)

   (i) the aggregate of all $ Initial Cash Amounts; plus (ii) the aggregate of
all € Initial Cash Amounts in each case, which would become payable by Cayman 7
to Cayman 4 following the exercise of the Cayman 7 Call Options not already
completed at the Holdco Put Option Exercise Date; plus   

(B)

   (i) if the 2010 Shares have not been issued, $22,738,588; plus (ii) if the
2012 Shares have not been issued, $4,570,373; plus   

(C)

   if neither the CEDC Cash Payment nor the CEDC Share Payment has been made,
$24,213,600; “Cayman 4 Outstanding Consideration”    has the meaning set out in
Clause 4.2.2(c)(i);

 

3



--------------------------------------------------------------------------------

“Cayman 5 Outstanding Consideration”    has the meaning set out in Clause
4.2.2(c)(ii); “Cayman 5 Put Option Price”    shall mean the $ amount equal to:
  

(A)

   the aggregate of all $ Initial Cash Amounts which would become payable by
Cayman 7 to Cayman 5 following the exercise of the Cayman 7 Call Options not
already completed at the Holdco Put Option Exercise Date; plus   

(B)

   (i) if the 2010 Shares have not been issued, $7,186,412; plus (ii) if the
2012 Shares have not been issued, $1,444,443; plus   

(C)

   if neither the CEDC Cash Payment nor the CEDC Share Payment has been made,
$7,646,400; “Cayman 7 Call Option”    has the meaning given in Clause 2.1.1;
“Cayman 7 Call Option Completion Date”    has the meaning given in Clause 3.1.4;
“Cayman 7 Call Option Exercise Date”    each of those dates set out in Column B
of Schedule 2 as such dates may be modified in accordance with this Agreement;
“Cayman 7 Call Option Notice”    has the meaning given in Clause 3.1.3; “Cayman
7 Call Option Consideration Notice”    has the meaning given in Clause 3.1.2;
“Cayman 7 Call Option Period”    has the meaning given in Clause 3.1.1; “Cayman
7 Call Option Substitute Right”    each of the Second Cayman 7 Call Option
Substitute Right, the Third Cayman 7 Call Option Substitute Right, the First
Final Cayman 7 Call Option Substitute Right, the Second Final Cayman 7 Call
Option Substitute Right and the Third Final Cayman 7 Call Option Substitute
Right; “Cayman 7 Early Call Option Notice”    has the meaning given in Clause
3.1.5; “Cayman 7 Pledge”    the Cayman 7 pledge, in the agreed form, as set out
in the Commitment Letter; “Cayman 7 Ownership Proportion”    the proportion of
Ordinary Shares held by Cayman 7 as a percentage of all the Ordinary Shares then
in issue, multiplied by the percentage ownership of the Company in Lux 1, in
each case on the relevant date, multiplied by 100. In the event that any new
shares have been issued by either the Company or Lux 1 after the date of this
Agreement and on or before the date in respect of which the Cayman 7

 

4



--------------------------------------------------------------------------------

  Ownership Proportion is being calculated, such new shares shall be excluded
from the calculation of the Cayman 7 Ownership Proportion, which shall be
calculated as if such issue of new shares had not occurred; “CEDC Cash Payment”
  has the meaning given in Clause 5.5.1; “CEDC Share Payment”   has the meaning
given in Clause 5.5.3; “CEDC Share Payment Amount”   has the meaning given in
Clause 5.5.3; “CEDC Common Stock”   $0.01 common stock of CEDC, listed for
trading on the NASDAQ Global Select Market under the symbol “CEDC”; “CEDC
Finance Default”   shall mean any of the following events: (a) a default by any
member of the CEDC Group with respect to any mortgage, agreement or other
instrument under which there may be outstanding, or by which there may be
secured or evidenced, any indebtedness for money borrowed in excess of $40
million in the aggregate of the Company and/or any member of the CEDC Group,
whether such indebtedness now exists or shall hereafter be created, either: (i)
resulting in such indebtedness becoming or being declared due and payable; or
(ii) constituting a failure to pay the principal or interest of any such debt
when due and payable at its stated maturity, upon required repurchase, upon
declaration or otherwise; or (b) a final judgment for the payment of $40 million
or more (excluding any amounts covered by insurance) is rendered against any
member of the CEDC Group, which judgment is not discharged or stayed within 60
days after: (i) the date on which the right to appeal thereof has expired if no
such appeal has commenced; or (ii) the date on which all rights to appeal have
been extinguished; “CEDC Group”   CEDC or any of its Subsidiaries which it
controls at the relevant time (which for the avoidance of doubt shall include
the Group where CEDC is entitled to exercise its rights to become the
Controlling Shareholder under Clause 2 of the Governance and Shareholders
Agreement); “Change of Control”   the completion of the acquisition of Control
of CEDC, or any successor entity, or of any future ultimate Holding Company of
CEDC, by any Person or group acting in concert; “Class A Limited Partner”   has
the meaning given in the Limited Partnership Agreement; “Code”   US Internal
Revenue Code of 1986, as amended; “Commitment Letter”   the commitment letter
entered into on 24 April 2009 between the Holdcos, Lion Capital LLP and CEDC;

 

5



--------------------------------------------------------------------------------

“Common Stock Equivalents”   has the meaning given in Clause 5.2.2(b); “Control”
  (including, with their correlative meanings, “Controlled by”, “Controlling”
and “under common Control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of any other Person, provided that, in any event, any
Person which owns, directly or indirectly, a majority of the securities having
ordinary voting power or otherwise having the power to elect a majority of the
directors or other governing body of a corporation or having a majority of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person; and for the avoidance of doubt a limited partnership is
Controlled by its general partner; “Corporate Income Tax”   all taxes based
upon, measured by, or calculated with respect to (i) gross or net income or
gross (or any intermediate measure) or net receipts or profits (including any
capital gains and municipal business tax or any similar tax but not including
sales, value added, consumption, use, real or personal property, transfer or
other similar taxes); (ii) withholding taxes measured by, or calculated with
respect to, any payments or distributions (other than wages) and in the case of
(i) or (ii) payments on account of or in respect of to those taxes; and (iii)
any interest, fine, penalty or charge paid, payable or accrued in respect of or
in relation to (i) or (ii); “Cyprus 1”   Pasalba Limited, a company incorporated
in the Republic of Cyprus with company number 202291 having its principal place
of business at Theklas Lysioti 35, Eagle Star House, 5th Floor, 3030 Limassol,
Cyprus; “Elective Minority Purchase”   has the meaning given in Clause 9.1;
“Encumbrance”   any mortgage, charge (fixed or floating), pledge, lien,
hypothecation, option, right of set off, security trust, assignment by way of
security, reservation of title, option, restriction, right of first refusal,
right of pre-emption, third party right or interest, or any other encumbrance or
security interest whatsoever created or arising or any other agreement or
arrangement (including any sale and leaseback transaction) entered into for the
purposes of conferring security or having similar effect and any agreement to
enter into, create or establish any of the foregoing; “Enforcement Event”   has
the meaning given in Clause 12.1; “Enterprise Value”   has the meaning given in
Clause 2.3.2;

 

6



--------------------------------------------------------------------------------

“Equity Value”   has the meaning given in Clause 2.3.3; “Exit”   shall have the
meaning set out in the Governance and Shareholders Agreement; “Exchange Rate”  
1.30; “Fair Market Value”   shall mean Ten Day VWAP; “Final Cayman 7 Call
Option”   the Cayman 7 Call Option exercisable on the Cayman 7 Call Option
Exercise Date set out in the sixth row of Schedule 2; “Final Cayman 7 Call
Option Completion Date”   the Cayman 7 Call Option Completion Date relating to
the Final Cayman 7 Call Option; “Final Cayman 7 Call Option Exercise Date”   the
Cayman 7 Call Option Exercise Date of the Final Cayman 7 Call Option; “Final
Discharge Date”   the first date on which Cayman 7 has satisfied all obligations
under this Agreement in respect of any exercise of the Cayman 7 Call Options,
the Holdco Put Option and the Holdco Call Option, and the transfer of shares
hereunder, and on which there is no Outstanding Consideration actually or
potentially payable hereunder by Cayman 7; “Finance Documents”   the Finance
Documents as defined in the Senior Facilities Agreement and the Finance
Documents as defined in the Definitions and Schedules Deed (as defined in the
On-Loan Facility Agreement). On-Loan Facility Agreement has the meaning given in
the Senior Facilities Agreement. Senior Facilities Agreement means the senior
facilities agreement dated 10 July 2008 (as amended on or around 23 December
2008, and as further amended and/or restated from time to time) between, among
others, Nowdo Limited as Senior Borrower, Pasalba Limited as the Company, the
Arrangers, the Original Lenders, the Facility Agent, the Security Agent and the
Issuing Bank (each as defined therein); “First Cayman 7 Call Option”   the
Cayman 7 Call Option exercisable on the Cayman 7 Call Option Exercise Date set
out in the second row of Schedule 2; “First Cayman 7 Call Option Exercise Date”
  the Cayman 7 Call Option Exercise Date of the First Cayman 7 Call Option;
“Fourth Cayman 7 Call Option”   the Cayman 7 Call Option exercisable on the
Cayman 7 Call Option Exercise Date set out in the fifth row of Schedule 2;
“Fourth Cayman 7 Call Option Completion Date”   the Cayman 7 Call Option
Completion Date relating to the Fourth Cayman 7 Call Option; “Fourth Cayman 7
Call Option Exercise Date”   the Cayman 7 Call Option Exercise Date of the
Fourth Cayman 7 Call Option;

 

7



--------------------------------------------------------------------------------

“Governance and Shareholders Agreement”   

the Governance and Shareholders Agreement dated 7 May 2009 and made between the
Company, the Holdcos, Cayman 7 and CEDC, as set out in the Commitment Letter;

“Group”   

the Company and its Subsidiaries from time to time and “member of the Group” and
“Group Company” shall be construed accordingly; for the avoidance of doubt, no
Shareholder nor any of their respective Affiliates (as such terms are defined in
the Governance and Shareholders Agreement) (other than the Company and the
Subsidiaries of the Company) shall be a member of the Group for the purposes of
this Agreement;

“Holdcos”   

Cayman 4 and Cayman 5, each being a “Holdco”;

“Holdco Call Option”   

has the meaning given in Clause 2.3.1;

“Holdco Call Option Completion Date”   

has the meaning given in Clause 3.3.3;

“Holdco Call Option Exercise Date”   

the date on which the Holdcos serve a Holdco Call Option Notice on Cayman 7;

“Holdco Call Option Notice”   

has the meaning given in Clause 3.3.2;

“Holdco Call Option Period”   

has the meaning given in Clause 3.3.1;

“Holdco Call Option Valuation Date”   

31 December in the year immediately preceding the Holdco Call Option Exercise
Date;

“Holdco Pledges”   

the Holdco pledges, in the agreed form, as set out in the Commitment Letter;

“Holdco Put Option”   

has the meaning given in Clause 2.2.1;

“Holdco Put Option Completion Date”   

has the meaning given in Clause 3.2.3;

“Holdco Put Option Exercise Date”   

the date on which the Holdcos serve a Holdco Put Option Notice on Cayman 7;

“Holdco Put Option Notice”   

has the meaning given in Clause 3.2.2;

“Holdco Put Option Period”   

has the meaning given in Clause 3.2.1;

“Holdco Sharing Proportions”   

76 per cent. to Cayman 4 and 24 per cent. to Cayman 5;

“Indebtedness”   

in relation to the Lux 1 Group, shall mean on the relevant date:

   (a)    all outstanding obligations for money borrowed, including overdrafts,
from any Person (including, for the avoidance of doubt, any accrued but unpaid
interest and prepayment penalties);

 

8



--------------------------------------------------------------------------------

   (b)    all outstanding obligations under any hedges, swaps and other
derivative contracts to the extent that they are out of the money;    (c)    all
outstanding obligations evidenced by notes, debentures, bonds or other similar
instruments for the payment of which the Lux 1 Group is responsible or liable;
   (d)    the net present value of all outstanding obligations as lessees under
all finance leases including sale and leaseback programs, in accordance with the
Accounting Principles, irrespective of whether accrued for in the relevant
accounts or not;    (e)    all outstanding recourse liabilities (whether
conditional or unconditional) arising from any transactions related to the
assignment of receivables for financing purposes by any member of the Lux 1
Group to any Person who is not a member of the Lux 1 Group, including all
factoring agreements and similar agreements executed for the purpose of
obtaining financing;    (f)    all unfunded pension and similar liabilities and
accruals in accordance with Accounting Principles whether accrued or not;    (g)
   redeemable preference shares or other similar equity instruments classified
as liabilities under Accounting Principles;    (h)    an amount equal to the
lower of: a) $25 million; and b) the aggregate of i) all litigation provisions;
and ii) all tax provisions excluding such tax provisions to the extent that a
claim has been made and settled under the Original Sale Agreement in respect of
the tax relating to any such tax provision;    (i)    any capital creditors;   
(j)    all outstanding obligations of members of the Lux 1 Group issued or
assumed for deferred or contingent purchase price payments associated with
transactions involving acquisitions of assets (for the avoidance of doubt,
including the acquisition of shares, intellectual property, any business or any
other fixed asset but excluding payables to creditors in relation to goods
and/or services provided to the Lux 1 Group in the ordinary course of the Lux 1
Group’s business), excluding any obligations arising under the Original Sale
Agreement including the current portion of any such obligation;

 

9



--------------------------------------------------------------------------------

   (k)    all outstanding liabilities arising from legally binding surety
agreements, guarantees, indemnities, letters of comfort, Encumbrances or similar
arrangements or obligations, furnished for liabilities or obligations of any
third party, whether actual or contingent, with the exception of guarantees and
other similar arrangements entered into the ordinary course of trading in
relation to, inter alia, customs, excise taxes and VAT;    (l)    all
outstanding obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance, guarantee or similar credit transaction, with the
exception of guarantees and other similar arrangements entered into the ordinary
course of trading in relation to, inter alia, customs, excise taxes, VAT; and   
(m)    an amount equal to 50 per cent. of any reasonable provisions or accruals
made in respect of actual or potential obligations of any member of the Group
under the Original Sale Agreement, except to the extent such obligations have
actually been paid,    but (a) to (m) shall not include any Indebtedness from
Lux 1 to the Company or any Indebtedness arising between members of the Lux 1
Group; plus    all amounts outstanding, including accrued interest, owed by the
Company to Cayman 7 from time to time; “Independent Accountant”    an
independent firm of internationally recognised chartered accountants as agreed
by CEDC and the Holdcos in writing, or in default of nomination by agreement
between CEDC and the Holdcos, appointed at the request of either CEDC or the
Holdcos by the President, for the time being, of the Institute of Chartered
Accountants in England and Wales, or any successor body thereto; “Initial Cash
Amounts”    the cash amounts payable in respect of a Cayman 7 Call Option or the
Holdco Put Option as set out in Columns C, D, and E of Schedule 2 (as adjusted
in accordance with this Agreement or as otherwise agreed between the Parties);
“Initial Seller Party Securities”    has the meaning given in the Lux 1
Shareholders Agreement; “Leading Tranche”    has the meaning given in the
Registration Rights Agreement; “Letter of Undertaking”    the letter of
undertaking entered into on 24 April 2009 between the Holdcos, Carey Agri
International – Poland sp. z o.o., Lion Capital LLP and CEDC;

 

10



--------------------------------------------------------------------------------

“Limited Partnership Agreement”    the amended and restated limited partnership
agreement relating to Cayman 7 made on 7 May 2009, between CEDC, Lion/Rally
Cayman 2 and Lion/Rally Cayman 8 Limited; “Lux 1”    Lion/Rally Lux 1, company
number B139.056, a société anonyme incorporated in Luxembourg with registered
offices at 13-15, avenue de la Liberté, L-M31 Luxembourg; “Lux 1 Group”    Lux 1
and its Subsidiaries from time to time; “Lux 1 Group EBITDA”    for any period,
the consolidated Net Profit of the Lux 1 Group expressed in $ for the relevant
period before bringing into account any of the following items without
duplication, so that, for the avoidance of doubt, to the extent any of the
following have been charged, expensed or deducted or credited in computing such
Net Profit they shall be adjusted as follows:    (a)    any interest paid,
payable or accrued by any member of the Lux 1 Group (including fees or penalties
incurred in connection with third party borrowings or the issue of guarantees
and letters of credit) and including any amounts payable under any interest rate
hedging arrangement shall be added back and any interest owing to or received by
any member of the Lux 1 Group and including any amounts receivable under any
interest rate hedging arrangement shall be deducted;    (b)    any Corporate
Income Tax paid, payable or accrued by any member of the Lux 1 Group or any
deferred tax charges arising for such period shall be added back and any amount
received or receivable by any member of the Lux 1 Group in respect of a refund
or receipt of Corporate Income Tax or any deferred tax credit shall be deducted;
   (c)    any loss against book value incurred by any member of the Lux 1 Group
on the sale, lease or any other disposal of any capital asset shall be added
back and any gain against book value incurred by any member of the Lux 1 Group
on the sale, lease or any other disposal of any capital asset shall be deducted;
   (d)    any provision in respect of bad debts in excess of $6 million in
aggregate shall be added back;    (e)    any provision for any fundamental
restructuring costs shall be added back and any release or reversal of such
provision shall be deducted;

 

11



--------------------------------------------------------------------------------

   (f)    any loss arising on any revaluation of any fixed asset shall be added
back and any gain arising on any revaluation of any fixed asset shall be
deducted;    (g)    any realised or unrealised foreign exchange losses shall be
added back and any realised or unrealised foreign exchange gains shall be
deducted;    (h)    depreciation shall be added back;    (i)    any amortisation
or impairment of tangible or intangible assets shall be added back;    (j)   
any amortisation of debt issuance costs shall be added back;    (k)    the costs
paid or payable in relation to any acquisition or disposal of any company or
business or brand, all M&O Fees and associated expenses paid or accrued, and all
fees paid or accrued in relation to the Transaction Documents shall be added
back;    (l)    any dividends paid or payable shall be added back and any
dividends received or receivable shall be deducted;    (m)    any transfer of
funds or capital contributions received by any member of the Lux 1 Group shall
be deducted;    (n)    any gain or loss resulting from any changes in the fair
value of financial instruments (excluding trade receivables and trade payables)
shall be added back or deducted;    (o)    any fines, late payment interest
and/or penalties paid or to be paid to the tax authorities or other governmental
authorities shall be added back; any refunds/credits shall be deducted;    (p)
   any taxes paid or payable in respect to prior periods shall be added back and
refunds or receipts of taxes in respect to prior periods shall be deducted;   
(q)    any charge in respect of the fair value of share options under the
Accounting Principles shall be added back and any reversal of such charge or
credit in respect to the fair value of share options shall be deducted;    (r)
   any charge in respect of any Management Incentive Payments shall be added
back and any reversal of such charge or credit in respect to such Management
Incentive Payments shall be deducted; and

 

12



--------------------------------------------------------------------------------

   (s)    any profit before interest, tax, depreciation and amortisation or
other profit attributable to any minority interest in any member of the Lux 1
Group shall be deducted by ensuring that Lux 1 Group EBITDA proportionately
consolidates any member of the Lux 1 Group where there is a minority interest;
“Lux 1 Shareholders Agreement”    the Shareholders Agreement entered into on 9
July 2008 between Lion/Rally Cayman 2, the Initial Seller Parties (as defined
therein), Lux 1 and Lion Capital (Guernsey) Limited; “Management Incentive
Payment”    incentive payments made to senior management of the Group in
addition to usual base salary amounts, consulting fees and/or bonuses; “Merger”
   has the meaning given in Clause 5.2.2; “Minority Purchase”    means an
Elective Minority Purchase or the purchase or redemption by Lux 1 of the shares
and CPECs of Lux 1 in accordance with the Put Option (as defined in the Lux 1
Shareholders Agreement); “NASDAQ Marketplace Rule”    the Marketplace Rules of
NASDAQ listed companies and trading in the NASDAQ stock market; “Net Profit”   
the consolidated profit or loss of Lux 1 after taking account of all items
required by the Accounting Principles to be included in the income statement and
corresponding to the total of net profit, subject thereto being calculated on a
consistent basis with the consolidated audited accounts of Lux 1 for the
relevant period; “New Investment”    has the meaning given in the Commitment
Letter; “Normalised Level of Working Capital”    the average level of Working
Capital of the Lux 1 Group calculated by taking the average of the last twelve
months ends’ or the last four quarters ends’ (as the Company may determine)
Working Capital immediately prior to the relevant date, having first excluded
any one-off or exceptional items from such Working Capital; “Note Purchase
Agreement”    the note purchase and share subscription agreement entered into on
24 April 2009 between CEDC, Carey Agri International – Poland sp. z o.o.,
Lion/Rally Cayman 2 and Cayman 5; “Original Option Agreement”    the option
agreement entered into between the Parties concerning shares in the Company
dated 7 May 2009;

 

13



--------------------------------------------------------------------------------

“Original Sale Agreement”   the sale and purchase agreement dated 22 May 2008
between Cyprus 1 and Cirey Holdings, Inc. concerning the acquisition of certain
entitles comprising the Russian Alcohol Group; “Original Warrants”   those
warrants required to be issued to Cayman 4 and Cayman 5 under the Original
Option Agreement and dated 30 June 2009; “Ordinary Shares”   the A Ordinary
Shares in the capital of the Company, as such shares may be reclassified from
time to time; “Outstanding Consideration”   the sum of the Cayman 4 Outstanding
Consideration and the Cayman 5 Outstanding Consideration; “Outstanding
Consideration Payment Notice”   has the meaning given in Clause 4.2.2(c);
“Outstanding Consideration Payment Notice Period”   has the meaning given in
Clause 4.2.2(c); “Overall Average Unit Price”   $12,684,412; “Person”   shall
mean any natural person, corporation, general partnership, simple partnership,
limited partnership, proprietorship, other business organisation, trust, union,
association or governmental authority, whether incorporated or unincorporated; a
reference to any Person shall include such Person’s successors and permitted
assigns under any agreement, instrument, contract or other document; “Pledges”  
the Cayman 7 Pledge and the Holdco Pledges; “Preference Shares”   the 100
Preference Shares of $1 each in the capital of the Company, as such shares may
be reclassified from time to time; “Principal Investment Value”   in respect of
any Initial Seller Party Securities the aggregate $ amount paid by the Initial
Seller Parties for such Initial Seller Party Securities as is set out in Column
3 of Schedule 5 of the Lux 1 Shareholders Agreement; “Realised Average Unit
Price”   The $ amount equal to (A) (i) the aggregate of all $ Initial Cash
Amounts actually paid by Cayman 7 to the Holdcos under this Agreement prior to
the Relevant Cayman 7 Call Option Exercise Date (excluding any adjustments made
in accordance with this Agreement); plus (ii) the aggregate of all € Initial
Cash Amounts actually paid by Cayman 7 to the Holdcos under this Agreement prior
to the relevant date, multiplied by the Exchange Rate; plus (iii) $110 million;
divided by (B) the Acquired Unit Count;

 

14



--------------------------------------------------------------------------------

“Registration Rights Agreement”   the registration rights agreement in the
agreed form as set out in the Commitment Letter; “Relevant Cayman 7 Call Option”
  has the meaning given in Clause 6.1; “Relevant Cayman 7 Call Option Exercise
Date”   has the meaning given in Clause 6.2; “Reorganisation”   has the meaning
given in Clause 5.2.2; “Second Cayman 7 Call Option”   the Cayman 7 Call Option
exercisable on the Cayman 7 Call Option Exercise Date set out in the third row
of Schedule 2; “Second Cayman 7 Call Option Exercise Date”   the Cayman 7 Call
Option Exercise Date of the Second Cayman 7 Call Option; “Security Impairment
Event”   any event or circumstance which has, or is reasonably likely to have, a
material adverse effect on the validity, enforceability or the priority or
ranking of any security granted to the Holdcos pursuant to the Cayman 7 Pledge
and which, if capable of remedy by the Parties, is not remedied within 20
Business Days of the date of such effect occurring; “Securities Act”   the
Securities Act of 1933, as amended; “Share Equivalent”   means, in relation to
an amount of cash in US Dollars, a number of shares of CEDC Common Stock equal
to: (i) that cash amount; divided by (ii) the Ten Day VWAP on the dealing day
immediately preceding the date on which such shares are issued pursuant to this
Agreement, rounded up to the nearest whole share; “Shares”   the Ordinary Shares
and the Preference Shares; “Subsidiary”   in relation to any Person (a “Holding
Company”), any other Person directly or indirectly Controlled by that Holding
Company; “Tax”   all forms of taxation, duties, imposts, contributions and
levies and all related withholdings and deductions of any kind imposed by a
relevant tax authority and any associated interest, penalty, surcharge or fine
and any amount agreed to be paid to any relevant tax authority in settlement of
any claim for any of the foregoing; “Ten Day VWAP”   on the relevant dealing
day, the volume weighted average VWAP over a period of ten dealing days prior to
and including the relevant dealing day; “Third Cayman 7 Call Option”   the
Cayman 7 Call Option exercisable on the Cayman 7 Call Option Exercise Date set
out in the fourth row of Schedule 2;

 

15



--------------------------------------------------------------------------------

“Third Cayman 7 Call Option Exercise Date”    the Cayman 7 Call Option Exercise
Date of the Third Cayman 7 Call Option; “Third Consideration Instalment”    has
the meaning given in the Note Purchase Agreement; “Third Completion Date”    has
the meaning given in the Note Purchase Agreement; “Thirty Day VWAP”    on the
relevant dealing day, the volume weighted average VWAP over a period of thirty
dealing days prior to and including the relevant dealing day; “Trailing Tranche”
   has the meaning given in the Registration Rights Agreement; “Transaction
Documents”    this Agreement, the Pledges, the Commitment Letter, the Letter of
Undertaking, the Warrant Instruments, the Note Purchase Agreement, the
Registration Rights Agreement, and the Governance and Shareholders Agreement,
and “Transaction Document” means any of them; “Twenty Day VWAP”    on the
relevant dealing day, the volume weighted average VWAP over a period of twenty
dealing days prior to and including the relevant dealing day; “VWAP”    with
respect to a particular date, the volume weighted average trading price of a
share of CEDC Common Stock on and as reported by the principal securities
exchange on which the CEDC Common Stock is then listed or admitted to trading
for any relevant trading date, or, if the CEDC Common Stock is not listed or
admitted to trading on any securities exchange, as determined in good faith and
in a commercially reasonable manner by resolution of the Board of Directors of
CEDC, based on the best information available to it and (if so requested by
Cayman 5) having engaged an independent appraiser in such regard; “Warrants”   
the 2011 Warrants, the 2012 Warrants and the 2013 Warrants; “Warrant
Instruments”    the 2011 Warrants Instrument, the 2012 Warrants Instrument and
the 2013 Warrants Instrument; and “Working Capital”    the aggregate value of:
   (a)    the consolidated inventory of the Lux 1 Group;   

(b)

   the consolidated trade receivables of the Lux 1 Group; and   

(c)

   all consolidated other current assets of the Lux 1 Group,    less the
aggregate value of:    (a)    the consolidated trade payables of the Lux 1
Group; and

 

16



--------------------------------------------------------------------------------

   (b)    the consolidated other payables of the Lux 1 Group (but excluding
interest accruals),    as at the relevant date, in each case calculated in
accordance with the Accounting Principles.

 

1.2 In this Agreement:

 

  1.2.1 references to a document in the “agreed form” are to that document in
the form agreed to and initialled for the purposes of identification by or on
behalf of the Parties;

 

  1.2.2 references to a Clause or Schedule are to a clause or schedule of this
Agreement, and references to this Agreement include the Schedules;

 

  1.2.3 the headings in this Agreement do not affect its construction or
interpretation;

 

  1.2.4 references to a “Party” or to the “Parties” are references to a party or
parties to this Agreement;

 

  1.2.5 a reference to a document is a reference to that document as amended,
modified or (with the exception of the Original Option Agreement) rescinded and
subsequently replaced from time to time in writing by the mutual consent of the
parties;

 

  1.2.6 references to “$”or “USD” are references to the lawful currency for the
time being of the United States of America;

 

  1.2.7 references to “€” or “Euro” are references to the single currency and
the legal means of payment in the territory of the European Monetary Union;

 

  1.2.8 the singular includes the plural and vice versa and any gender includes
any other gender; and

 

  1.2.9 all obligations of the Holdcos under this Agreement, including liability
in respect of any claims or any other breach of this Agreement, are several only
and not joint.

 

1.3 Rescission of Original Option Agreement

 

  1.3.1 The Parties agree, conditional upon the satisfaction of the conditions
set out in Clause 1.3.2, to rescind the Original Option Agreement and all
obligations of the Parties thereunder shall be irrevocably rescinded and
discharged.

 

  1.3.2 The rescission of the Original Option Agreement shall be conditional
upon:

 

  (a) Cayman 4 and Cayman 5 returning all Original Warrants issued to them to
CEDC, and CEDC cancelling the Original Warrants; and

 

  (b) Cayman 7, Cayman 4 and Cayman 5 releasing all Original Security.

 

  1.3.3 The remaining obligations in this Agreement shall be subject to the
satisfaction of the conditions set out in Clauses 1.3.1 and 1.3.2.

 

17



--------------------------------------------------------------------------------

2 GRANT OF PUT AND CALL OPTIONS

 

2.1 Cayman 7 Call Options

 

  2.1.1 The Holdcos grant to Cayman 7 a series of options entitling Cayman 7 to
acquire the Ordinary Shares and Preference Shares (each a “Cayman 7 Call
Option”). In relation to each Cayman 7 Call Option Exercise Date Cayman 7 shall
be entitled to require:

 

  (a) Cayman 4 to sell to it the number of Ordinary Shares set out in Column F
of Schedule 2 for the relevant Cayman 7 Call Option Exercise Date in exchange
for the payment to Cayman 4, in cash, of the aggregate of: (i) the $ Initial
Cash Amount set out in Column C of Schedule 2 (as adjusted in accordance with
this Agreement or as otherwise may be agreed between the Parties); and (ii) the
€ Initial Cash Amount set out in Column D of Schedule 2; and

 

  (b) Cayman 5 to sell to it the number of Preference Shares set out in Column G
of Schedule 2 for the relevant Cayman 7 Call Option Exercise Date in exchange
for the payment to Cayman 5, in cash, of the $ Initial Cash Amount set out in
Column E of Schedule 2 (as adjusted in accordance with this Agreement or as
otherwise may be agreed between the Parties).

 

  2.1.2 Each Cayman 7 Call Option may be exercised only in respect of both of:
(a) all of the corresponding number of Ordinary Shares which Cayman 7 shall be
entitled to acquire under Clause 2.1.1(a); and (b) all of the corresponding
number of Preference Shares which Cayman 7 shall be entitled to acquire under
Clause 2.1.1(b).

 

2.2 Holdco Put Option

 

  2.2.1 Cayman 7 grants:

 

  (a) to Cayman 4 the right to require Cayman 7 to acquire all (but not some) of
the Ordinary Shares held by Cayman 4; and

 

  (b) to Cayman 5 the right to require Cayman 7 to acquire all (but not some) of
the Preference Shares held by Cayman 5,

in each case as at the Holdco Put Option Exercise Date (together the “Holdco Put
Option”).

 

  2.2.2 The Holdco Put Option may be exercised only in respect of both of:
(a) all of the corresponding number of Ordinary Shares which Cayman 4 shall be
entitled to require Cayman 7 to acquire under Clause 2.2.1(a); and (b) all of
the corresponding number of Preference Shares which Cayman 5 shall be entitled
to require Cayman 7 to acquire under Clause 2.2.1(b).

 

  2.2.3 The consideration to be paid by Cayman 7 in respect of the Holdco Put
Option shall be:

 

  (a) the Cayman 4 Put Option Price, to be paid to Cayman 4; and

 

  (b) the Cayman 5 Put Option Price, to be paid to Cayman 5.

 

18



--------------------------------------------------------------------------------

2.3 Holdco Call Option

 

  2.3.1 Cayman 7 grants to the Holdcos the right for each of the Holdcos to
acquire, subject to Clauses 2.3.4 and 2.3.5, some or all of the Ordinary Shares
in the capital of the Company held from time to time by Cayman 7 (the “Holdco
Call Option”). The amounts to be paid by the Holdcos to Cayman 7 upon exercise
of the Holdco Call Option shall be such amount as is equal, for each Holdco, to:

 

   A x B x C where :    A =    the Equity Value;    B =    the percentage
ownership of the Company in Lux 1; and    C =    the number of Ordinary Shares
to be acquired by Cayman 4 or Cayman 5 (as the case may be) under the Holdco
Call Option as a percentage of all the Ordinary Shares then in issue,

(in respect of Cayman 4, the “Cayman 4 Call Option Consideration” and in respect
of Cayman 5 the “Cayman 5 Call Option Consideration”).

 

  2.3.2 The enterprise value of the Lux 1 Group in respect of the Holdco Call
Option (the “Enterprise Value”) shall be equal to seven times Lux 1 Group EBITDA
for the period of twelve months ending on 31 December in the year immediately
prior to the Holdco Call Option Exercise Date.

 

  2.3.3 The equity value of the Lux 1 Group (the “Equity Value”) shall be equal
to:

 

  (a) the Enterprise Value; minus

 

  (b) Indebtedness on the Holdco Call Option Valuation Date; minus

 

  (c) any Indebtedness arising after the Holdco Call Option Valuation Date and
before the Holdco Call Option Exercise Date, which arises other than in the
ordinary course of trading for the Group and which remains outstanding on the
Holdco Call Option Exercise Date; plus

 

  (d) Cash on the Holdco Call Option Valuation Date; plus

 

  (e) Working Capital on the Holdco Call Option Valuation Date; minus

 

  (f) Normalised Working Capital on the Holdco Call Option Valuation Date.

 

  2.3.4 The Holdcos shall exercise the Holdco Call Option jointly, and neither
Holdco shall be permitted to exercise the Holdco Call Option unless the other
does so simultaneously.

 

  2.3.5 The number of Ordinary Shares held from time to time by Cayman 7 that
each Holdco shall respectively acquire under the Holdco Call Option, shall be
the lower of: (i) that number of such Ordinary Shares as shall be equal in value
(as determined in this Clause 2.3) to the Cayman 4 Outstanding Consideration or
Cayman 5 Outstanding Consideration (as the case may be) rounded up to the
nearest whole Ordinary Share; and (ii) that proportion of such total number of
Ordinary Shares held by Cayman 7 as is equal to the proportion that the Cayman 4
Outstanding Consideration or Cayman 5 Outstanding Consideration (as the case may
be) bears in relation to the Outstanding Consideration.

 

19



--------------------------------------------------------------------------------

3 EXERCISE AND COMPLETION OF PUT AND CALL OPTIONS

 

3.1 Exercise of Cayman 7 Call Options

 

  3.1.1 Subject to Clause 3.1.5, each Cayman 7 Call Option shall only be
exercisable:

 

  (a) in respect of the First Cayman 7 Call Option, on the First Cayman 7 Call
Option Exercise Date or during the period of 30 days thereafter;

 

  (b) in respect of the Second Cayman 7 Call Option on the Second Cayman 7 Call
Option Exercise Date or during the period of 30 days thereafter;

 

  (c) in respect of the Third Cayman 7 Call Option, on the Third Cayman 7 Call
Option Exercise Date or during the period of 60 days thereafter;

 

  (d) in respect of the Fourth Cayman 7 Call Option, on the Fourth Cayman 7 Call
Option Exercise Date or during the period of 90 days thereafter; and

 

  (e) in respect of the Final Cayman 7 Call Option, on the Final Cayman 7 Call
Option Exercise Date or during the period of 120 days thereafter,

(each a “Cayman 7 Call Option Period”). No Cayman 7 Call Option may be exercised
on or after the Holdco Put Option Exercise Date.

 

  3.1.2 Twelve days prior to the relevant Cayman 7 Call Option Exercise Date,
the Holdcos shall send to Cayman 7 a written notice setting out the
consideration payable (including, where relevant, the number of shares of CEDC
Common Stock to be issued) and the number of Ordinary Shares and Preference
Shares which may be acquired by Cayman 7 in respect of the relevant Cayman 7
Call Option if Cayman 7 exercises such Cayman 7 Call Option (a “Cayman 7 Call
Option Consideration Notice”).

 

  3.1.3 In order to exercise a Cayman 7 Call Option, Cayman 7 shall notify the
Holdcos, in writing, of its exercise of the Cayman 7 Call Option (a “Cayman 7
Call Option Notice”) in the form set out in Part A of Schedule 3, which shall
specify the number of Ordinary Shares and Preference Shares to be sold by the
Holdcos pursuant to that Cayman 7 Call Option and the consideration to be paid.
The service of a Cayman 7 Call Option Notice, and thus the exercise of a Cayman
7 Call Option, shall be irrevocable.

 

  3.1.4 If a Cayman 7 Call Option Notice is validly served, Cayman 7 and CEDC
(as the case may be) and the Holdcos shall be obliged to complete the sale of
the relevant Ordinary Shares and Preference Shares under the relevant Cayman 7
Call Option within five Business Days of service of the relevant Cayman 7 Call
Option Notice in accordance with Clause 4 (the “Cayman 7 Call Option Completion
Date”).

 

  3.1.5

Cayman 7 shall, at the direction of CEDC only (and subject to CEDC first
satisfying its funding obligations under section 3 of the Limited Partnership
Agreement), exercise a Cayman 7 Call Option earlier than the relevant Cayman 7
Call Option Exercise Date specified in Schedule 2 provided that, at the time of
such exercise, all Cayman 7 Call Options with Cayman 7 Call Option Exercise
Dates relating to dates earlier than that of the relevant Cayman 7 Call Option
have,

 

20



--------------------------------------------------------------------------------

 

at the time of such exercise, been exercised and completed in full or are being
exercised simultaneously with the relevant Cayman 7 Call Option. The relevant
Cayman 7 Call Option may be exercised early by CEDC notifying, in writing,
Cayman 7 and the Holdcos of the revised relevant Cayman 7 Call Option Exercise
Date (a “Cayman 7 Early Call Option Notice”), such date being no fewer than 30
days after the date of such notice, and no later than the original relevant
Cayman 7 Call Option Date, provided however that such 30 day minimum period
shall not apply if the Holdcos are in continuing breach of their obligation to
transfer Sale Shares to Cayman 7 on the terms of this Agreement or if any of
them (or Lion Capital LLP) has a liquidator, receiver, administrative receiver
or administrator appointed (other than in respect of a solvent liquidation).

 

3.2 Exercise of Holdco Put Option

 

  3.2.1 The Holdco Put Option shall be exercisable:

 

  (a) for a period of 45 days commencing on the day immediately following the
last day of any Cayman 7 Call Option Period during which the relevant Cayman 7
Call Option was not exercised; and

 

  (b) in accordance with Clause 12.2,

(the “Holdco Put Option Period”), provided that a failure to exercise such
option in any given Holdco Put Option Period shall not prevent the Holdco Put
Option being exercised at any time when it subsequently becomes exercisable
again pursuant to Clause 3.2.1.

 

  3.2.2 In order to exercise the Holdco Put Option, the Holdcos shall notify
Cayman 7, in writing, of their exercise of the Holdco Put Option, (a “Holdco Put
Option Notice”) in the form set out in Part B of Schedule 3, which shall specify
the number of Ordinary Shares and Preference Shares to be sold by each of Cayman
4 and Cayman 5 pursuant to the Holdco Put Option and the consideration to be
paid to each of them.

 

  3.2.3 If a Holdco Put Option Notice is validly served, Cayman 7 and the
Holdcos shall be obliged to complete the sale of the relevant Shares within
three Business Days of service of the Holdco Put Option Notice in accordance
with Clause 4 (the “Holdco Put Option Completion Date”).

 

3.3 Exercise of Holdco Call Option

 

  3.3.1 The Holdco Call Option shall be exercisable for a period of 45 days
commencing on the Holdco Put Option Completion Date provided that Cayman 7 has
not settled the Outstanding Consideration and that no Outstanding Consideration
Payment Notice has been given (the “Holdco Call Option Period”).

 

  3.3.2 In order to exercise the Holdco Call Option, the Holdcos shall notify
Cayman 7, in writing, of their exercise of the Holdco Call Option, (a “Holdco
Call Option Notice”) in the form set out in Part C of Schedule 3, which shall
specify the number of Ordinary Shares to be sold by Cayman 7 pursuant to the
Holdco Call Option and the consideration to be paid.

 

  3.3.3

If a Holdco Call Option Notice is validly served, Cayman 7 and the Holdcos shall
be obliged to complete the sale of the relevant Ordinary Shares within five

 

21



--------------------------------------------------------------------------------

 

Business Days of service of the Holdco Call Option Notice in accordance with
Clause 4 (the “Holdco Call Option Completion Date”).

 

4 COMPLETION OF THE SALE OF SHARES UNDER PUT AND CALL OPTIONS

 

4.1 Completion of the sale of Ordinary Shares and Preference Shares in respect
of a Cayman 7 Call Option, the Holdco Put Option or the Holdco Call Option shall
take place:

 

  4.1.1 in respect of a Cayman 7 Call Option, on the corresponding Cayman 7 Call
Option Completion Date;

 

  4.1.2 in respect of the Holdco Put Option, on the Holdco Put Option Completion
Date; and

 

  4.1.3 in respect of the Holdco Call Option, on the Holdco Call Option
Completion Date.

 

4.2 On completion of the sale of Shares following exercise of a Cayman 7 Call
Option, the Holdco Put Option or the Holdco Call Option:

 

  4.2.1 in respect of each Cayman 7 Call Option:

 

  (a) Cayman 4 shall deliver to Cayman 7:

 

  (i) duly executed transfer(s) in favour of Cayman 7 in respect of the Ordinary
Shares to be transferred in respect of the relevant Cayman 7 Call Option; and

 

  (ii) the relevant share certificate(s) in respect of such Ordinary Shares
being transferred; and

 

  (b) Cayman 5 shall deliver to Cayman 7:

 

  (i) duly executed transfer(s) in favour of Cayman 7 in respect of the
Preference Shares to be transferred in respect of the relevant Cayman 7 Call
Option; and

 

  (ii) the relevant share certificate(s) in respect of such Preference Shares
being transferred; and

 

  (c) against delivery of the duly executed transfer(s) Cayman 7 shall pay, in
cash and in immediately available funds: (A) to Cayman 4 the aggregate of
(i) the corresponding $ Initial Cash Amount set out in Column C of Schedule 2,
(as adjusted in accordance with this Agreement or as otherwise may be agreed
between the Parties); plus (ii) the corresponding € Initial Cash Amount set out
in Column D of Schedule 2; and (B) to Cayman 5 the corresponding $ Initial Cash
Amount set out in Column E of Schedule 2, (as adjusted in accordance with this
Agreement or as otherwise may be agreed between the Parties);

 

  4.2.2 in respect of the Holdco Put Option:

 

  (a) Cayman 4 shall deliver to Cayman 7:

 

  (i) duly executed transfer(s) in favour of Cayman 7 in respect of all Ordinary
Shares held by Cayman 4 on the Holdco Put Option Exercise Date; and

 

22



--------------------------------------------------------------------------------

  (ii) the relevant share certificate(s) in respect of such Ordinary Shares
being transferred; and

 

  (b) Cayman 5 shall deliver to Cayman 7:

 

  (i) duly executed transfer(s) in favour of Cayman 7 in respect of all
Preference Shares held by Cayman 5 on the Holdco Put Option Exercise Date; and

 

  (ii) the relevant share certificate(s) in respect of such Preference Shares
being transferred; and

 

  (c) Cayman 7 shall, against delivery of the duly executed transfer(s), be
liable to pay:

 

  (i) the Cayman 4 Put Option Price to Cayman 4, which shall be left outstanding
on account due from Cayman 7 to Cayman 4 and which shall accrue interest daily
at an annual rate of 12 per cent., compounding annually, for the period from the
Holdco Put Option Exercise Date until the date on such aggregate amount is paid
(the “Cayman 4 Outstanding Consideration”); and

 

  (ii) the Cayman 5 Put Option Price to Cayman 5, which shall be left
outstanding on account due from Cayman 7 to Cayman 5 and which shall accrue
interest daily at an annual rate of 12 per cent., compounding annually, for the
period from the Holdco Put Option Exercise Date until the date on such aggregate
amount is paid (the “Cayman 5 Outstanding Consideration”),

and which shall be paid, in cash, only upon the Holdcos giving written notice to
Cayman 7 (an “Outstanding Consideration Payment Notice”) requiring Cayman 7 to
satisfy the entire Outstanding Consideration. If an Outstanding Consideration
Payment Notice is validly served, Cayman 7 shall pay the Outstanding
Consideration on or before the date falling three Business Days from service of
the Outstanding Consideration Payment Notice (the “Outstanding Consideration
Payment Notice Period”).

 

  4.2.3 in respect of the Holdco Call Option:

 

  (a) Cayman 7 shall deliver to Cayman 4:

 

  (i) duly executed transfer(s) in favour of Cayman 4 in respect of that number
of Ordinary Shares held by Cayman 7 as specified in the Holdco Call Option
Notice; and

 

  (ii) the relevant share certificate(s) in respect of such Ordinary Shares
being transferred; and

 

  (b) Cayman 7 shall deliver to Cayman 5:

 

  (i) duly executed transfers in favour of Cayman 5 in respect of that number of
Ordinary Shares held by Cayman 7 as specified in the Holdco Call Option Notice
and all of the Preference Shares held by Cayman 7; and

 

23



--------------------------------------------------------------------------------

  (ii) the relevant share certificate(s) in respect of such Ordinary Shares and
Preference Shares being transferred;

 

  (c) Cayman 4 and Cayman 5 shall, against delivery of the duly executed
transfer(s), satisfy the Cayman 4 Call Option Consideration and Cayman 5 Call
Option Consideration to be paid by setting off such amounts against the Cayman 4
Outstanding Consideration and the Cayman 5 Outstanding Consideration (as the
case may be).

 

4.3 If the Holdco Put Option is exercised after the Fourth Cayman 7 Call Option
Exercise Date any remaining Outstanding Consideration after the set off pursuant
to Clause 4.2.3 shall immediately cease to be due and payable and Cayman 7 shall
be released from all obligations hereunder to pay the same.

 

5 CONSIDERATION PAYABLE FOR GRANT OF CAYMAN 7 CALL OPTIONS

 

5.1 Delivery of Warrants

In consideration of the Holdcos granting to Cayman 7 the Cayman 7 Call Options,
CEDC shall, immediately upon execution of this Agreement, deliver, or cause to
be delivered, the Warrants to the Holdcos in the amounts set out in Columns H
and I of Schedule 2.

 

5.2 Issue of CEDC Common Stock

 

  5.2.1 In consideration of the Holdcos granting to Cayman 7 the Cayman 7 Call
Options, CEDC shall, subject to the Holdcos not having exercised the Holdco Put
Option:

 

  (a) [INTENTIONALLY LEFT BLANK];

 

  (b) on 15 June 2010 issue 1,575,000 shares of CEDC Common Stock to the Holdcos
in the proportions set out in the third row of Columns J and K of Schedule 2
(the “2010 Shares”); and

 

  (c) on 31 July 2012 issue 751,852 shares of CEDC Common Stock to the Holdcos
in the proportions set out in the fifth row of Columns J and K of Schedule 2
(the “2012 Shares”),

in each case subject to adjustment as per Clause 8.3.4.

 

  5.2.2 Until the 2010 Shares, the 2012 Shares and those Shares to be issued as
the CEDC Share Payment under Clause 5.5.3 (together, the “Consideration Shares”)
have been issued:

 

  (a)

Mergers or Consolidations. If at any time after the date hereof until all of the
Consideration Shares have been issued, there shall be a capital reorganisation
(other than a combination or subdivision of CEDC Common Stock otherwise provided
for herein) resulting in a reclassification to or change in the Consideration
Shares (a “Reorganisation”), or a merger or consolidation of CEDC with another
Person (other than a merger with another Person in which CEDC is a continuing
corporation and which does not result in any reclassification or change in the
Consideration Shares or a merger effected exclusively for the purpose of
changing the domicile of CEDC) (a “Merger”) or the sale of all or substantially
all of the assets of CEDC (a “Disposal”), then, as a part of such
Reorganisation, Merger or Disposal, lawful provision and

 

24



--------------------------------------------------------------------------------

 

adjustment shall be made so that the Holdcos shall thereafter be entitled to
receive in respect of any unissued Consideration Shares, and at the times
provided for and subject to the terms and conditions of the Transaction
Documents, the number of shares of stock or any other equity or debt securities
or property to which the Holdcos would have been entitled upon consummation of
the Reorganisation, Merger or Disposal if the Holdcos had received all such
unissued Consideration Shares immediately prior to such Reorganisation, Merger
or Disposal. In any such case, appropriate adjustment shall be made in the
application of the provisions of Clause 5.2.1 and Clause 5.5.3 with respect to
the rights and interests of the Holdcos after the Reorganisation, Merger or
Disposal to the end that the provisions of Clause 5.2.1, Clause 5.2.2 and Clause
5.5.3 shall be applicable after that event, as near as reasonably may be, in
relation to any shares of stock, securities, property or other assets thereafter
deliverable pursuant to Clause 5.2.1 or Clause 5.5.3. CEDC will not effect any
Reorganisation, Merger or Disposal unless prior to the consummation thereof each
corporation or entity (other than CEDC) which may be required to deliver any
securities or other property pursuant to Clause 5.2.1 or Clause 5.5.3 as
provided herein shall assume in a written agreement the obligation to deliver to
the Holdcos such securities or other property as (in accordance with the
foregoing provisions) the Holdcos may be entitled to receive and agreeing and
confirming that the provisions of Clause 5.2.1 and Clause 5.5.3 shall continue
in full force and effect, enforceable against CEDC and such corporation or
entity in accordance with the terms thereof and hereof. The foregoing provisions
of this Clause 5.2.2(a) shall similarly apply to successive Reorganisations,
Mergers and Disposals.

 

  (b) Splits and Subdivisions; Dividends. In the event CEDC should at any time
or from time to time (i) effectuate a split or subdivision of the outstanding
shares of CEDC Common Stock, (ii) pay a dividend in or make a distribution
payable in additional shares of CEDC Common Stock or other securities that are
convertible or exchangeable or exercisable into shares of CEDC Common Stock
(“Common Stock Equivalents”), or (iii) issue by reclassification of CEDC Common
Stock any other capital stock of CEDC, in each case without payment of any
consideration by such holder for the additional shares of CEDC Common Stock or
Common Stock Equivalents (including the additional shares of CEDC Common Stock
issuable upon conversion or exercise thereof), then, as of the applicable record
date (or the date of such distribution, split, subdivision or reclassification
if no record date is fixed), the number of unissued Consideration Shares shall
be appropriately increased in proportion to such increase (or potential
increase) of outstanding shares; provided, however, that no adjustment shall be
made in the event the split, subdivision, dividend, distribution or
reclassification is not effectuated. The adjustment pursuant to this Clause
5.2.2(b) shall be made successively each time that any event listed in this
Clause 5.2.2(b) above shall occur.

 

  (c) Combination of Shares. If the number of shares of CEDC Common Stock
outstanding at any time after the date hereof is decreased by a combination or
reverse split of the outstanding shares of CEDC Common Stock, the number of
shares of unissued Consideration Shares shall be appropriately decreased in
proportion to such decrease in outstanding shares as at the effective date of
such combination or reverse split; provided, however, that no adjustment shall
be made in the event such combination or reverse split is not effectuated.

 

25



--------------------------------------------------------------------------------

  (d) Cash Dividends and Other Distributions. If CEDC shall distribute to
holders of CEDC Common Stock (i) any dividend or other distribution of cash,
evidences of its indebtedness, or any other properties or securities (other than
any dividend or distribution described in Clause 5.2.2(b)) or (ii) any options,
warrants, or other rights to subscribe for or purchase any of the foregoing
(other than any rights, options, warrants, or securities described below), that,
in the case of both clause (i) and clause (ii) together, aggregate on a rolling
twelve-month basis to a Fair Market Value per share of CEDC Common Stock as of
the trading day immediately preceding the declaration of such distribution (the
“FMV Date”) that exceeds 3% of the Fair Market Value of one share of CEDC Common
Stock on the FMV Date, then in each such case the number of unissued
Consideration Shares shall be increased in each case to the number obtained by
multiplying (A) the number of unissued Consideration Shares, before such
adjustment, and (B) the quotient of (1) the Fair Market Value of one share of
CEDC Common Stock on the last trading day preceding the first date on which the
CEDC Common Stock trades regular way without the right to receive such
distribution, divided by (2) the Fair Market Value calculated in clause
(1) minus the amount of cash and/or the Fair Market Value of any evidences of
indebtedness, other property or securities, options, warrants or other rights to
subscribe for or purchase the foregoing so distributed in respect of one share
of CEDC Common Stock. In the event that such distribution is not so made, then
no such adjustment to the number of unissued Consideration Shares shall be made
pursuant to this Clause 5.2.2(d). Notwithstanding anything in this Clause
5.2.2(d) to the contrary, no adjustment to the number of unissued Consideration
Shares shall be made pursuant to this Clause 5.2.2(d) as a result of the
issuance or other sale by CEDC of any of its shares of CEDC Common Stock upon
(A) the conversion or exchange of any of CEDC’s preferred stock, warrants,
options or other convertible or exchangeable securities, provided, such
preferred stock, warrants, options or other convertible or exchangeable
securities are outstanding as of the date of this Agreement, (B) the grant or
exercise of any stock options, restricted stock, restricted stock units, stock
appreciation rights or other forms of stock or stock-based rights granted to
officers, directors or employees of CEDC pursuant to a stock option plan,
benefit plan or incentive plan of CEDC, whether in effect as of the date of this
Agreement or approved by the Board of Directors of CEDC after the date of this
Agreement, or (C) the grant or issuance of rights pursuant to a shareholder
rights plan.

 

  (e) Certain Issuances.

 

  (i)

Without duplication of any other items contained in this Agreement, if at any
time or from time to time CEDC shall issue (A) CEDC Common Stock at a price per
share that is lower at the date of such issuance than 85% of either, at CEDC’s
sole election, (x) the closing sale price of one share of CEDC Common Stock on
the date of such issuance on and as reported by the principal securities
exchange on which the CEDC Common Stock is then listed or admitted to trading,
or, if the CEDC Common Stock is not listed or admitted to trading on any
securities exchange, as determined in good faith and in a commercially
reasonable

 

26



--------------------------------------------------------------------------------

 

manner by resolution of the Board of Directors of CEDC, based on the best
information available to it and (if requested by the Holdcos) having engaged an
independent appraiser in such regard (the “Closing Price”), or (y) the volume
weighted average trading price of one share of CEDC Common Stock on and as
reported by the principal securities exchange on which the CEDC Common Stock is
then listed or admitted to trading for the thirty (30) trading days immediately
preceding the date of such issuance, or, if the CEDC Common Stock is not listed
or admitted to trading on any securities exchange, the fair market value of one
share of CEDC Common Stock as determined in good faith and in a commercially
reasonable manner by resolution of the Board of Directors of CEDC, based on the
best information available to it and (if requested by the Holdcos) having
engaged an independent appraiser in such regard (the “30-Day FMV”) or
(B) rights, options, or warrants for, or securities convertible or exchangeable
into, CEDC Common Stock entitling the holders thereof to subscribe for or
purchase shares of CEDC Common Stock at a price per share that is lower at the
date of such issuance than 85% of either, at CEDC’s sole election, the Closing
Price or the 30-Day FMV, then the number of unissued Consideration Shares
thereafter issuable shall be determined by multiplying the number of then
unissued Consideration Shares by a fraction, the numerator of which shall be the
number of shares of CEDC Common Stock outstanding on the date of issuance of
such CEDC Common Stock, rights, options, warrants, or convertible or
exchangeable securities (assuming the exercise or conversion of all then
outstanding rights, options, warrants or convertible or exchangeable securities)
plus the number of additional shares of CEDC Common Stock offered for
subscription or purchase or into which such securities are convertible or
exchangeable, and the denominator of which shall be the number of shares of CEDC
Common Stock outstanding on the date of issuance of such CEDC Common Stock,
rights, options, warrants, or convertible or exchangeable securities (assuming
the exercise or conversion of all then outstanding rights, options, warrants or
convertible or exchangeable securities) plus the total number of shares of CEDC
Common Stock that could be purchased with the aggregate consideration received
through issuance of such Common Stock, rights, options, warrants, or convertible
or exchangeable securities at either, at CEDC’s sole election, the Closing Price
or the 30-Day FMV. Such adjustment shall be made whenever such shares of CEDC
Common Stock, rights, options, warrants, or convertible or exchangeable
securities are issued and shall become effective retroactively immediately after
the date on which such Persons became entitled to receive such shares of CEDC
Common Stock, rights, options, warrants or convertible or exchangeable
securities.

 

  (ii) This Clause 5.2.2(e) shall not apply to issuances of CEDC Common Stock,
rights, options, warrants, or convertible or exchangeable securities resulting
from or in connection with:

 

  (A)

the conversion or exchange of any of CEDC’s preferred stock, warrants, options
or other convertible or exchangeable securities, provided, such preferred stock,

 

27



--------------------------------------------------------------------------------

 

warrants, options or other convertible or exchangeable securities are
outstanding as of the date of this Agreement or were issued in connection with a
transaction not covered by Clause 5.2.2(e)(ii)(B),

 

  (B) the grant or exercise of any stock options, restricted stock, restricted
stock units, stock appreciation rights or other forms of stock or stock-based
rights granted to officers, directors or employees of CEDC pursuant to a stock
option plan, benefit plan or incentive plan of CEDC, whether in effect as of the
date of this Agreement or approved by the Board of Directors of CEDC after the
date of this Agreement,

 

  (C) the Note Purchase and Share Subscription Agreement,

 

  (D) this Agreement,

 

  (E) the issuance or exercise of any of the Warrants,

 

  (F) a Merger, Reorganization or Disposal, or

 

  (G) the grant or issuance of rights pursuant to a shareholder rights plan.

 

  (iii) If any CEDC Common Stock, rights, options, warrants or convertible or
exchangeable securities are issued together with other obligations or
securities, then an allocation shall be made of the aggregate consideration
received as between such CEDC Common Stock, rights, options, warrants or
convertible or exchangeable securities, on the one hand, and such other
obligations or securities, on the other hand (as determined in good faith and in
a commercially reasonable manner by the Board of Directors of CEDC, whose
determination shall be evidenced by a board resolution, a copy of which will be
sent to the Holdcos upon request), to determine a price per share for such CEDC
Common Stock, rights, options, warrants or convertible or exchangeable
securities for the purposes of this Clause 5.2.2(e). This Clause 5.2.2(e) shall
apply with equal force and effect to any amendment, revision, adjustment, or
other modification of the terms of any outstanding rights, options, or warrants
for, or securities convertible or exchangeable into, CEDC Common Stock if and to
the extent that such amendment, revision, adjustment, or other modification has
the effect of allowing the holders thereof to subscribe for or purchase shares
of CEDC Common Stock at a price per share that is lower at the date of such
modification than 85% of either, at CEDC’s sole election, the Closing Price or
the 30-Day FMV, subject to the provisions of Clause 5.2.2(e)(ii). No adjustment
shall be made pursuant to this Clause 5.2.2(e). that would have the effect of
decreasing the number of unissued Consideration Shares.

 

  (f)

Superseding Adjustment. Upon the expiration of any rights, options, warrants, or
conversion or exchange privileges that resulted in any adjustment pursuant to
this Clause 5.2.2, if any thereof shall not have been

 

28



--------------------------------------------------------------------------------

 

exercised, the number of unissued Consideration Shares shall be readjusted as if
(i) the only shares of CEDC Common Stock issuable upon exercise of such rights,
options, warrants, or conversion or exchange privileges were the shares of CEDC
Common Stock, if any, actually issued upon the exercise of such rights, options,
warrants, or conversion or exchange privileges and (ii) shares of CEDC Common
Stock actually issued, if any, were issuable for the consideration actually
received by CEDC upon such exercise plus the aggregate consideration, if any,
actually received by CEDC for the issuance, sale, or grant of all such rights,
options, warrants, or conversion or exchange privileges whether or not
exercised; provided, however, that no such readjustment shall (except by reason
of an intervening adjustment under Clause 5.2.2(b)) have the effect of
decreasing the number of unissued Consideration Shares by an amount in excess of
the amount of the adjustment to such number of unissued Consideration Shares
initially made in respect of the issuance, sale, or grant of such rights,
options, warrants, or conversion or exchange privileges.

 

  (g) No Duplication. Notwithstanding anything else contained in this Clause
5.2.2, no single event shall result in an adjustment to the number of unissued
Consideration Shares under more than one of the subsections set forth in Clause
5.2.2 so as to result in duplication.

 

5.3 All shares of CEDC Common Stock issued under this Agreement and all shares
of CEDC Common Stock issuable upon exercise of the Warrants shall be issued as
fully paid up and free from Encumbrances and shall be entitled to the rights and
subject to the obligations set out in the Registration Rights Agreement.

 

5.4 Where CEDC issues shares of CEDC Common Stock or the Warrants under Clause 5
or Clause 8 of this Agreement, such issues shall be deemed to have been made on
behalf of Cayman 7 and Cayman 7 agrees to issue Partnership Interests (as
defined under the Limited Partnership Agreement) to CEDC equal to the fair
market value (as at the date of such issue of CEDC Common Stock or Warrants) of
such shares of CEDC Common Stock and Warrants so issued.

 

5.5 CEDC cash/share payment

 

  5.5.1 In further consideration of the Holdcos granting to Cayman 7 the Cayman
7 Call Options, CEDC shall pay to the Holdcos in the Holdco Sharing Proportions
the amount of $31,860,000 in cash and in immediately available funds (the “CEDC
Cash Payment”).

 

  5.5.2 Subject to Clause 5.5.3 CEDC may make the CEDC Cash Payment on any
Business Day following 30 October 2009, but not later than 15 January 2010,
provided, however, that if CEDC completes any equity offering, whether in a
public offering or a private placement, which closes prior to 1 January 2010,
the net cash proceeds of which are equal to or exceed $31,860,000, CEDC shall
make the CEDC Cash Payment within five Business Days of CEDC receiving the funds
from such equity offering.

 

  5.5.3 If CEDC does not make the CEDC Cash Payment on or prior to 15 January
2010, CEDC shall satisfy its obligation under Clause 5.5.1 through the issue to
the Holdcos on 10 February 2010, in the Holdco Sharing Proportions, of a number
of shares of CEDC Common Stock equal to: (i) $32,510,000 (such amount being the
“CEDC Share Payment Amount”) divided by (ii) the Twenty Day VWAP on the dealing
day immediately preceding 10 February 2010, rounded up to the nearest whole
number (the “CEDC Share Payment”).

 

29



--------------------------------------------------------------------------------

  5.5.4 Notwithstanding anything contained in this Clause 5.5 to the contrary,
CEDC shall not be obliged to issue any shares of CEDC Common Stock to the extent
that to do so would be a breach of NASDAQ Listing Rule 5635(a)(1).

 

  5.5.5 If Clause 5.5.4 prohibits the settlement of the CEDC Share Payment in
full in accordance with Clause 5.5.3, then:

 

  (a) such number of shares of CEDC Common Stock as may be issued without
breaching Clause 5.5.4 shall be issued in accordance with Clause 5.5.3; and

 

  (b) the CEDC Share Payment Amount shall accordingly be reduced by the Cash
Equivalent of the shares of CEDC Common Stock issued pursuant to Clause
5.5.5(a), determined using the Twenty Day VWAP instead of the Ten Day VWAP
specified in the definition of “Cash Equivalent”, and such remaining amount will
be settled by CEDC as soon as reasonably practicable thereafter and in any event
no later than 30 April 2010, either in cash, or through the issue of a number of
shares of CEDC Common Stock equal to the Share Equivalent of the outstanding
CEDC Share Payment Amount, determined using the Twenty Day VWAP instead of the
Ten Day VWAP specified in the definition of “Share Equivalent”, or any
combination thereof that CEDC may elect that has an aggregate value equal to the
outstanding CEDC Share Payment Amount.

 

6 ANTITRUST OBLIGATIONS

 

6.1 The right of Cayman 7 to exercise (i) any Cayman 7 Call Option (the
“Relevant Cayman 7 Call Option”) the completion of which would give CEDC the
right to exercise control rights in respect of the Company, which rights would
require an Antitrust Approval; and (ii) any subsequent Cayman 7 Call Options,
shall be subject, in each case, to such Antitrust Approval being received. For
the avoidance of doubt, if the Cayman 7 Call Option Exercise Date of the
Relevant Cayman 7 Call Option has been amended in accordance with Clause 3.1.5,
such that it falls on the same date as the Cayman 7 Call Option Exercise Date of
any other Cayman 7 Call Option(s), then the exercise of such other Cayman 7 Call
Option(s) shall not be subject to such Antitrust Approval being received.

 

6.2 If such a required Antitrust Approval has not been received prior to the
Cayman 7 Call Option Exercise Date of the Relevant Cayman 7 Call Option as such
date may be amended in accordance with this Agreement except by operation of
this Clause 6 (the “Relevant Cayman 7 Call Option Exercise Date”), Cayman 7
shall be obligated to pay to the Holdcos in cash:

 

  6.2.1 if the Relevant Cayman 7 Call Option Exercise Date occurs on or before
31 December 2011, the lower of $50 million, and the Antitrust Adjustment
Payment; and

 

  6.2.2 if the Relevant Cayman 7 Call Option Exercise Date occurs after
31 December 2011, the lower of $42.5 million, and the Antitrust Adjustment
Payment, in each case, on the Relevant Cayman 7 Call Option Exercise Date. Such
payment will be allocated between the Holdcos in the Holdco Sharing Proportions.

 

30



--------------------------------------------------------------------------------

6.3 If Antitrust Approval is subsequently received after the Relevant Cayman 7
Call Option Exercise Date, the Cayman 7 Call Option Exercise Date of the
Relevant Cayman 7 Call Option, and any other Cayman 7 Call Options delayed in
accordance with the provision of this Clause 6, shall be deemed to be the date
falling 60 days after the date of receipt of Antitrust Approval and all
remaining Cayman 7 Call Options shall once again be exercisable in accordance
with their terms.

 

6.4 The $ Initial Cash Amounts payable to Cayman 4 and Cayman 5 in relation to
the Relevant Cayman 7 Call Option shall be reduced by the amount actually
received in accordance with Clause 6, allocated between the Holdcos in the
Holdco Sharing Proportions.

 

6.5 Where the exercise by Cayman 7 of any Cayman 7 Call Option is delayed due to
the failure to obtain Antitrust Approval, the Initial Cash Amounts payable
following the exercise of such Cayman 7 Call Option shall be increased by an
amount equal to interest accruing thereon at an annual rate of 8 per cent. from
the relevant Cayman 7 Call Option Exercise Date before the application of
Clauses 6.1 and 6.3 until the relevant Cayman 7 Call Option Exercise Date
following the application of Clauses 6.1 and 6.3.

 

6.6 If Antitrust Approval is not subsequently received after the Relevant Cayman
7 Call Option Exercise Date, and an Exit is undertaken, then Cayman 7 shall,
from the proceeds received from such Exit, pay to the Holdcos within 30 days of
such Exit, an amount in cash equal to the amount by which the Antitrust
Adjustment Payment under Clause 6.2 exceeds the amounts paid by Cayman 7 to the
Holdcos pursuant to Clause 6.2. Such payment will be allocated between the
Holdcos in the Holdco Sharing Proportions, and shall in no circumstance exceed
the aggregate Exit proceeds received by Cayman 7 net of any fees, costs or
expenses incurred by Cayman 7 with regard to such Exit.

 

7 DEFERRAL OF ISSUE OF SHARES AND WARRANTS

 

7.1 Notwithstanding anything herein to the contrary, in order to ensure
compliance with NASDAQ Listing Rule 5635(a)(2), if, immediately following the
issuance of any shares of CEDC Common Stock pursuant to this Agreement, the
Holdcos and their Affiliates would collectively own 5% or more of the number of
shares of CEDC Common Stock outstanding or 5% or more of the voting power of
CEDC outstanding (the “Substantial Shareholder Threshold”), then the following
shall apply:

 

  7.1.1 such number of shares of CEDC Common Stock as may be issued without
breaching the Substantial Shareholder Threshold shall be issued in accordance
with the terms of this Agreement;

 

  7.1.2 in the case of shares of CEDC Common Stock issuable pursuant to Clause 5
hereof (excluding, for the avoidance of doubt, shares of CEDC Common Stock
issuable upon the exercise of any Warrant), the number of shares of CEDC Common
Stock issuable but not yet issued shall accordingly be reduced by the number of
such shares of CEDC Common Stock permitted to be issued pursuant to Clause
7.1.1;

 

  7.1.3 in the case of shares of CEDC Common Stock issuable pursuant to
Clause 8.2 hereof, the amount of the relevant $ Initial Cash Amount outstanding
and not yet paid shall accordingly be reduced by the Cash Equivalent of such
shares of CEDC Common Stock permitted to be issued pursuant to Clause 7.1.1;

 

  7.1.4

after such time as the Holdcos and their Affiliates have advised CEDC in writing
that they collectively own 3.5% or less of the number of shares of CEDC Common
Stock outstanding and 3.5% or less of the voting power of CEDC outstanding, CEDC
shall issue a number of shares of CEDC Common Stock to the Holdcos (a)

 

31



--------------------------------------------------------------------------------

 

in the case of shares of CEDC Common Stock relating to a Trailing Tranche (as
defined in the Registration Rights Agreement), promptly and (b) in the case of
shares of CEDC Common Stock relating to a Leading Tranche (as defined in the
Registration Rights Agreement), on the first Business Day after the
effectiveness of the registration statement filed in relation to such shares of
CEDC Common Stock (as contemplated by Sections 2.2(a), 2.2(b) and/or 2.2(c), as
the case may be, and Section 2.11(c) of the Registration Rights Agreement) equal
to the lesser of:

 

  (a) (1) the Share Equivalent of all outstanding $ Initial Cash Amounts that
have not been paid due to the operation of this Clause 7.1 plus (2) the number
of shares of CEDC Common Stock issuable pursuant to Clause 5 hereof that have
not been issued due to the operation of this Clause 7.1; and

 

  (b) the maximum number of shares of CEDC Common Stock that may be issued
without breaching the Substantial Shareholder Threshold,

and the relevant $ Initial Cash Amounts outstanding shall accordingly be reduced
by the Cash Equivalent of the shares of CEDC Common Stock issued pursuant to
Clause 7.1.4(a)(1), and the number of shares of CEDC Common Stock issuable
pursuant to Clause 5 hereof that have not been issued due to the operation of
this Clause 7.1 shall accordingly be reduced by the number of shares of CEDC
Common Stock issued pursuant to Clause 7.1.4(a)(2); and

 

  7.1.5 Clause 7.1.4 shall continue to be applied until the amount of all
outstanding $ Initial Cash Amounts that have not been paid due to the operation
of this Clause 7.1, and the number of all shares of CEDC Common Stock issuable
pursuant to Clause 5 hereof that have not been issued due to the operation of
this Clause 7.1, have been reduced to zero.

 

7.2 Each Holdco agrees to provide to CEDC such information regarding ownership
of CEDC Common Stock by it and its Affiliates as CEDC may reasonably request in
connection with Clause 7.1.

 

8 ADJUSTMENTS TO INITIAL CASH AMOUNTS AND ADDITIONAL CONSIDERATION

 

8.1 Interest on Initial Cash Amounts

In respect of any Initial Cash Amounts payable in respect of any Cayman 7 Call
Option, each such Initial Cash Amount shall be increased by 8 per cent. per
annum for the period from: (a) the relevant Cayman 7 Call Option Exercise Date;
to (b) the earlier of: (i) the Holdco Put Option Exercise Date; and (ii) the
actual date on which the relevant Cayman 7 Call Option is exercised, in
accordance with Clause 3.1.3.

 

8.2 Adjustments in respect of the Second, Third and Final Cayman 7 Call Options

 

  8.2.1 CEDC shall have the right to require that:

 

  (a) up to $14 million of the $ Initial Cash Amounts to be paid in respect of
the Second Cayman 7 Call Option shall instead be paid by CEDC on behalf of
Cayman 7 through the issue of shares of CEDC Common Stock to the Holdcos (the
“Second Cayman 7 Call Option Substitute Right”);

 

32



--------------------------------------------------------------------------------

  (b) up to $15 million of the $ Initial Cash Amounts to be paid in respect of
the Third Cayman 7 Call Option shall instead be paid by CEDC on behalf of Cayman
7 through the issue of shares of CEDC Common Stock to the Holdcos (the “Third
Cayman 7 Call Option Substitute Right”);

 

  (c) if the Final Cayman 7 Call Option Completion Date occurs after 30 June
2012, up to $20 million of the $ Initial Cash Amounts to be paid in respect of
the Final Cayman 7 Call Option shall instead be paid by CEDC on behalf of Cayman
7 through the issue of shares of CEDC Common Stock to the Holdcos (the “First
Final Cayman 7 Call Option Substitute Right”);

 

  (d) if the Final Cayman 7 Call Option Completion Date occurs after 31 December
2011 but on or before 30 June 2012 (i) the $ Initial Cash Amounts to be paid in
respect of the Final Cayman 7 Call Option shall be reduced by $5 million and
(ii) up to $15 million of such reduced $ Initial Cash Amount shall instead be
paid by CEDC on behalf of Cayman 7, through the issue of shares of CEDC Common
Stock to the Holdcos (the “Second Final Cayman 7 Call Option Substitute Right”);
and

 

  (e) if the Final Cayman 7 Call Option Completion Date occurs on or before
31 December 2011 (i) the $ Initial Cash Amounts to be paid in respect of the
Final Cayman 7 Call Option shall be reduced by $10 million; and (ii) up to $10
million of such reduced $ Initial Cash Amount shall instead be paid by CEDC on
behalf of Cayman 7, through the issue of shares of CEDC Common Stock to the
Holdcos (the “Third Final Cayman 7 Call Option Substitute Right”).

 

  8.2.2 Each Cayman 7 Call Option Substitute Right shall be exercised by CEDC
giving written notice to the Holdcos no later than 30 days prior to the Cayman 7
Call Option Exercise Date of the relevant Cayman 7 Call Option, such notice to
include the amount of the $ Initial Cash Amounts to be substituted through
exercise of the relevant Cayman 7 Call Option Substitute Right (the “Substitute
Amount”).

 

  8.2.3 The number of shares of CEDC Common Stock to be issued to the Holdcos
following exercise of a Cayman 7 Call Option Substitute Right shall be equal to:

 

  (a) in respect of the Second Cayman 7 Call Option Substitute Right, the
Substitute Amount, divided by the Ten Day VWAP of CEDC Common Stock on the
dealing day immediately prior to the Second Cayman 7 Call Option Exercise Date;

 

  (b) in respect of the Third Cayman 7 Call Option Substitute Right, the
Substitute Amount divided by the Ten Day VWAP of CEDC Common Stock on the
dealing day immediately prior to the Third Cayman 7 Call Option Exercise Date;
and

 

  (c) in respect of the First Final Cayman 7 Call Option Substitute Right, the
Second Final Cayman 7 Call Substitute Right and the Third Final Cayman 7 Call
Option Substitute Right, the Substitute Amount divided by the Ten Day VWAP of
CEDC Common Stock on the dealing day immediately prior to the Final Cayman 7
Call Option Exercise Date.

 

33



--------------------------------------------------------------------------------

  8.2.4 The shares of CEDC Common Stock issued following exercise of a Cayman 7
Call Option Substitute Right shall be allocated between the Holdcos according to
the Holdco Sharing Proportions.

 

  8.2.5 Where CEDC exercises a Cayman 7 Call Option Substitute Right, CEDC shall
issue the relevant number of shares of CEDC Common Stock to the Holdcos on the
relevant Cayman 7 Call Option Exercise Date, save that if CEDC defaults on such
obligation to issue such shares of CEDC Common Stock on the relevant Cayman 7
Call Option Exercise Date CEDC shall be afforded a cure period of 30 days
thereafter during which to effect such issue (the “Substitute Cure Period”), and
if CEDC so issues such shares of CEDC Common Stock during the Substitute Cure
Period, the relevant Ten Day VWAP to be used for calculating the number of
shares of CEDC Common Stock to be issued shall be the Ten Day VWAP on the
trading day immediately prior to the date of the actual issue of such shares.

 

  8.2.6 Where CEDC exercises its rights under a Cayman 7 Call Option Substitute
Right and issues the relevant shares of CEDC Common Stock, the $ Initial Cash
Amounts to be paid by Cayman 7 shall be reduced by the Substitute Amount and
such reduction shall be allocated between the Holdcos according to the Holdco
Sharing Proportions.

 

  8.2.7 The adjustments set out in this Clause 8.2 shall not apply in respect of
the calculation or determination of the Cayman 4 Put Option Price and the Cayman
5 Put Option Price.

 

8.3 Adjustment in respect of issue of 2010 Shares and 2012 Shares

 

  8.3.1 [INTENTIONALLY LEFT BLANK]

 

  8.3.2 The $ Initial Cash Amount payable to the Holdcos in respect of the Third
Cayman 7 Call Option shall be reduced by an amount equal to:

 

  (a) $5,930,000 where CEDC makes a CEDC Cash Payment; or

 

  (b) $6,255,000 where CEDC makes a CEDC Share Payment or where Clause 5.5.5
applies,

such reductions to be applied between the Holdcos in the Holdco Sharing
Proportions.

 

  8.3.3 If the Thirty Day VWAP of CEDC Common Stock on 15 June 2010 (the “15
June 2010 VWAP”), is less than $19, Cayman 7 shall pay:

 

  (a) to Cayman 4, in $ in cash, as an increase to the $ Initial Cash Amount
payable in respect of the Second Cayman 7 Call Option an amount equal to the
number of shares of CEDC Common Stock to be issued to Cayman 4 as set out in the
third row of Column J of Schedule 2 x ($19 minus the 15 June 2010 VWAP); and

 

  (b) to Cayman 5, in $ in cash, as an increase to the $ Initial Cash Amount
payable in respect of the Second Cayman 7 Call Option an amount equal to the
number of shares of CEDC Common Stock to be issued to Cayman 5 as set out in the
third row of Column K of Schedule 2 x ($19 minus the 15 June 2010 VWAP).

 

34



--------------------------------------------------------------------------------

  8.3.4 In respect of the shares of CEDC Common Stock to be issued pursuant to
Clause 5.2.1(c), the number of shares of CEDC Common Stock to be issued to each
of Cayman 4 and Cayman 5 will be reduced:

 

  (a) by 100 per cent. if the Final Cayman 7 Call Option Completion Date falls
on or before 31 December 2010;

 

  (b) by 50 per cent. if the Final Cayman 7 Call Option Completion Date falls
after 31 December 2010 but on or before 31 December 2011; or

 

  (c) by 25 per cent. if the Final Cayman 7 Call Option Completion Date falls
after 31 December 2011 but before 30 June 2012.

 

8.4 Payment of dividends

 

  8.4.1 If the Company makes any dividend, payment or other form of cash
distribution (a “Distribution”) to a Holdco in respect of its holding of Shares
in the Company, the $ Initial Cash Amount payable to that Holdco upon the
exercise of the next Cayman 7 Call Option becoming exercisable following the
date of the Distribution shall be reduced by an amount equal in value to such
Distribution increased by an amount equivalent to interest at the rate of 8 per
cent. per annum from the date of receipt of the Distribution to the next Cayman
7 Call Option Exercise Date.

 

  8.4.2 To the extent that the Company makes a Distribution to Cayman 7, it is
acknowledged that under the terms of the Limited Partnership Agreement Cayman 7
will further distribute the proceeds of the Distribution to the Class A Limited
Partners in Cayman 7. Under the Limited Partnership Agreement, immediately upon
receipt of such distribution, the Class A Limited Partners have agreed to put
Cayman 7 in funds of equal value to that Distribution (once made), and Cayman 7
undertakes to pay such amount to the Holdcos (divided pro rata between the
Holdcos based on their respective entitlements under the next Initial Cash
Amount due) as a payment on account of the next $ Initial Cash Amount due (an
“Advance Payment”), with the benefit of such payment on account deemed to have
increased by an amount equal to such amount accruing interest at 8 per cent. per
annum from the date that Cayman 7 has made payment of such amount on account to
the Holdcos until the Cayman 7 Call Option Exercise Date of the next Cayman 7
Call Option.

 

8.5 Minority Purchase adjustment

In the event of a Minority Purchase following the date of this Agreement, the $
Initial Cash Amount payable from Cayman 7 to Cayman 5 in respect of the exercise
of the next Cayman 7 Call Option following such Minority Purchase shall be
increased by an amount equal to $0.20 for each $1 of Principal Investment Value
payable under the Minority Purchase, subject to a maximum increase of $4
million.

 

9 OFFER TO INITIAL SELLER PARTIES

 

9.1 The Parties agree that Cayman 7 shall have the right, at the direction of
CEDC only (and Cayman 7 shall so exercise such right at the direction of CEDC),
to direct the Company to acquire some or all of the Initial Seller Party
Securities held by an Initial Seller Party or its Permitted Transferee (as
defined in the Lux 1 Shareholders Agreement) as at the date of this Agreement
(the “Elective Minority Purchase”), subject to the Initial Seller Party or its
Permitted Transferees holding such Initial Seller Party Securities agreeing to
the terms of such an Elective Minority Purchase and also the Company consenting
to the transfer of the relevant Initial Seller Party Securities under the terms
of the Lux 1 Shareholders Agreement which consent shall be given subject to the
following conditions:

 

  9.1.1 that the existing pledges over the Initial Seller Party Securities given
as security for the obligations of Cirey Holdings, Inc. under the Original Sale
Agreement will be replaced with substitute security which is satisfactory to
Cyprus 1, acting reasonably;

 

35



--------------------------------------------------------------------------------

  9.1.2 that, to the extent that any consent, amendment or waiver is required
from any person who is a party to any Finance Documents, such consent, amendment
or waiver is duly obtained (and the Parties shall use their reasonable
commercial endeavours to obtain such consents, and shall consult with each other
in relation thereto);

 

  9.1.3 that Cayman 7 shall pledge the Initial Seller Party Securities acquired
to the Holdcos on substantially the same terms as the Cayman 7 Pledge; and

 

  9.1.4 all Elective Minority Purchases are completed no later than the Final
Discharge Date.

 

10 WARRANTIES AND UNDERTAKINGS

 

10.1 Cayman 4 warrants to Cayman 7 that:

 

  10.1.1 as of the date of this Agreement, Cayman 4 is the sole owner of
201,000,000 Ordinary Shares which, save for the Holdco Pledges, are free from
Encumbrances; and

 

  10.1.2 as at the dates of completion of the transfers of any of the Ordinary
Shares to Cayman 7 pursuant to this Agreement, Cayman 4 will be the sole owner
of the Ordinary Shares being transferred to Cayman 7 and such Ordinary Shares
will, save for the Holdco Pledges, be free from Encumbrances.

 

10.2 Cayman 5 warrants to Cayman 7 that:

 

  10.2.1 as of the date of this Agreement, Cayman 5 is the sole owner of the
Preference Shares which, save for the Holdco Pledges, are free from
Encumbrances; and

 

  10.2.2 as at the dates of completion of the transfers of any of the Preference
Shares to Cayman 7 pursuant to this Agreement, Cayman 5 will be the sole owner
of the Preference Shares being transferred to Cayman 7 and such Preference
Shares will, save for the Holdco Pledges, be free from Encumbrances.

 

10.3 Cayman 7 warrants to the Holdcos that

 

  10.3.1 as at the date of completion of the transfer of any shares from Cayman
7 to the Holdcos pursuant to this Agreement, Cayman 7 will be the sole owner of
the shares being transferred by it to the Holdcos and such shares will, save for
the Cayman 7 Pledge, be free from Encumbrances; and

 

  10.3.2 as at the date of this Agreement, Cayman 7 is the sole owner of
311,500,000 Ordinary Shares which, save for the Cayman 7 Pledge, are free from
Encumbrances.

 

36



--------------------------------------------------------------------------------

10.4 CEDC represents and warrants to the Holdcos that, as of the date hereof,
the number of shares of CEDC Common Stock issuable pursuant to this Agreement
and any other Transaction Document is equal to or less than the sum of (a) the
number of authorized but unissued shares of CEDC Common Stock and (b) the number
of treasury shares of CEDC Common Stock, in each case that are not reserved for
future issuance in connection with transactions in the shares of the capital
stock of CEDC (other than under the Transaction Documents) on the date hereof
(such shares, the “Available Shares”).

 

10.5 If CEDC shall not have delivered the full number of shares of CEDC Common
Stock otherwise deliverable pursuant to this Agreement or any other Transaction
Document as a result of CEDC not having sufficient authorized but unissued
shares of CEDC Common Stock available at the time or times that the relevant
rights under this Agreement or any other Transaction Document is exercised (the
resulting deficit, the “Deficit Shares”), CEDC shall use reasonable efforts to
promptly authorize unissued shares of CEDC Common Stock sufficient to issue the
full number of the Deficit Shares and to issue and deliver such Deficit Shares
in accordance with Clause 10.6. In any event CEDC shall be continually obligated
to deliver, from time to time in accordance with Clause 10.6 until the full
number of Deficit Shares have been delivered pursuant to this paragraph, shares
of CEDC Common Stock to the extent that:

 

  10.5.1 shares of CEDC Common Stock are subsequently repurchased, acquired or
otherwise received by CEDC or any of its subsidiaries (whether or not in
exchange for cash, fair value or any other consideration);

 

  10.5.2 authorized and unissued shares of CEDC Common Stock reserved for
issuance in respect of other transactions become no longer so reserved; or

 

  10.5.3 CEDC additionally authorizes any unissued shares of CEDC Common Stock.

 

10.6 To the extent that any Deficit Shares are deliverable pursuant to Clause
10.5, CEDC shall deliver such Deficit Shares (a) in the case of Deficit Shares
relating to a Trailing Tranche (as defined in the Registration Rights
Agreement), promptly and (b) in the case of Deficit Shares relating to a Leading
Tranche (as defined in the Registration Rights Agreement), on the first Business
Day after the effectiveness of the registration statement filed in relation to
such Deficit Shares (as contemplated by Sections 2.2(a), 2.2(b) and/or 2.2(c),
as the case may be, and Section 2.11(c) of the Registration Rights Agreement).

 

10.7 CEDC shall promptly notify the Holdcos of the occurrence of any of the
events described in Clause 10.5.1, 10.5.2 or 10.5.3 (including the number of
shares of CEDC Common Stock subject to Clause 10.5.1, 10.5.2 or 10.5.3 and the
corresponding number of shares of CEDC Common Stock to be delivered) and
promptly deliver such shares of Common Stock thereafter. Except as contemplated
in the Transaction Documents, CEDC shall not take any action to decrease the
number of Available Shares below the number of shares of CEDC Common Stock which
are required to be issued pursuant to the Transaction Documents.

 

11 CEDC GUARANTEE

 

11.1 CEDC, as primary obligor, unconditionally and irrevocably guarantees, by
way of continuing guarantee to the Holdcos, the payment and performance by
Cayman 7, when due, of all amounts and obligations under this Agreement (the
“Guaranteed Obligations”). This guarantee shall remain in full force and effect
until all such amounts and obligations have been irrevocably paid and discharged
in full.

 

37



--------------------------------------------------------------------------------

11.2 This guarantee shall be in addition to and independent of all other
security which the Holdcos may hold from time to time in respect of the
discharge and performance by Cayman 7 of the Guaranteed Obligations.

 

11.3 CEDC’s obligations under this Clause 11:

 

  11.3.1 constitute direct, primary and unconditional obligations to pay on
demand by the Holdcos any sum which Cayman 7 is liable to pay under this
Agreement and to perform on demand any obligation of Cayman 7 under this
Agreement without requiring the Holdcos first to take any steps against Cayman 7
or any other Person; and

 

  11.3.2 shall not be affected by any matter or thing which but for this
provision might operate to affect or prejudice those obligations, including:

 

  (a) any time or indulgence granted to, or composition with, Cayman 7 or any
other Person; or

 

  (b) any amendment of this Agreement; or

 

  (c) the taking, variation, renewal or release of, or refusal or neglect to
perfect or enforce, any right, remedy or security against Cayman 7 or any other
Person; or

 

  (d) any legal limitation, disability or other circumstance relating to Cayman
7 or any unenforceability or invalidity of any obligation of Cayman 7 under this
Agreement.

 

12 DEFAULT

 

12.1 If upon expiry of the Outstanding Consideration Payment Notice Period,
Cayman 7 has not discharged in full its obligations to pay the Outstanding
Consideration, Cayman 7 shall be in breach of its obligations under this
Agreement to satisfy the Outstanding Consideration (an “Enforcement Event”) and
the Holdcos shall, without prejudice to any other rights they may have under
this Agreement or at law, be entitled to enforce their rights under the Cayman 7
Pledge in addition to the exercise of their rights under Clause 11.

 

12.2 The Holdcos shall, notwithstanding the term of the Holdco Put Option Period
at Clause 3.2.1, be entitled to immediately exercise the Holdco Put Option (and
subsequently the Holdco Call Option) if at any time prior to the Final Discharge
Date:

 

  12.2.1 a CEDC Finance Default occurs, provided that CEDC shall have the right
to provide a Bank Guarantee in favour of the Holdcos in respect of the maximum
amount of all of its future cash obligations under the Transaction Documents
within five Business Days of the occurrence of a CEDC Finance Default and for as
long as the Bank Guarantee remains in force, the Holdcos shall not be entitled
by operation of this Clause 12.2.1 alone, to exercise the Holdco Put Option;

 

  12.2.2 CEDC has failed to issue shares of CEDC Common Stock under this
Agreement, and CEDC has not remedied such failure within five Business Days (or
such other period as the Parties may agree) following the date on which such
obligations arose;

 

  12.2.3 there is a Security Impairment Event;

 

38



--------------------------------------------------------------------------------

  12.2.4 CEDC (in its capacity of Controlling Party or Minority Party, as the
case may be, as both terms are defined in the Governance and Shareholders
Agreement) is in material breach of a material obligation under the Governance
and Shareholders Agreement, and such breach has remained unremedied for 60 days
and has not been waived by the relevant Lion Parties (as defined in the
Governance and Shareholders Agreement) thereunder;

 

  12.2.5 CEDC is the Controlling Party (as defined in the Governance and
Shareholders Agreement), and there is a breach of the obligation to obtain
Minority Consent (as defined in the Governance and Shareholders Agreement) when
required and such breach has remained unremedied for 45 days;

 

  12.2.6 there is a Change of Control of CEDC or of any ultimate Holding Company
of CEDC (save that the Holdcos shall only be entitled to exercise the Holdco Put
Option for the period of 60 days following the occurrence of such event);

 

  12.2.7 payment of those amounts due under Clause 6.2 are not made within 30
days of their falling due; or

 

  12.2.8 as a result of any act or omission by CEDC, Cayman 7 breaches its
obligations under Clause 8.4.2 to make an Advance Payment, subject to Cayman 7
being afforded 15 days from the date such breach arises to remedy such breach.

 

12.3 Holdco Default

If, at any time prior to the Final Discharge Date, the Holdcos are in breach of
their obligations under this Agreement to transfer Shares to Cayman 7, Cayman 7
shall be entitled to enforce its rights under the Holdco Pledge, but only in
relation to those Shares in respect of which the Holdcos are in breach of their
respective obligations under this Agreement to have transferred to Cayman 7.

 

13 SECURITY

 

13.1 As security for Cayman 7’s obligations under this Agreement, Cayman 7 shall
pledge all shares in the Company held by Cayman 7 from time to time in favour of
the Holdcos on the terms of the Cayman 7 Pledge (the “Security Assets”). The
Cayman 7 Pledge shall be released by the Holdcos only on the Final Discharge
Date.

 

13.2 As security for the Holdcos’ obligations under this Agreement the Holdcos
shall pledge all Shares held by the Holdcos from time to time in favour of
Cayman 7 on the terms of the Holdco Pledge.

 

13.3 Cayman 7 undertakes to grant to the Holdcos additional security, on terms
reasonably satisfactory to the Holdcos, in respect of any assets held by Cayman
7 from time to time and not subject to the Cayman 7 Pledge.

 

13.4 Cayman 7 and each of the Holdcos shall not vary Clause 8.1 (Proceeds upon
Enforcement of Security) of the Cayman 7 Pledge or Clause 8.1 (Process upon
Enforcement of Security) of either Holdco Pledge, in each case except with the
written agreement of CEDC.

 

14 US TAX COMPLIANCE

 

14.1

The parties to this Agreement agree to treat the Cayman 7 Call Option and the
Holdco Put Option as an instrument treated in accordance with section 1275 of
the United States Internal Revenue Code of 1986, as amended, issued by Cayman 7
Cayman 4 and Cayman 5 in

 

39



--------------------------------------------------------------------------------

 

exchange for all shares of the Company held by each of Cayman 4 and Cayman 5 in
an instalment sale solely for US Tax purposes. The Parties shall consistently
report, for all US Tax purposes, the transactions contemplated herein in the
manner described in this Clause 14.

 

14.2 To the extent permissible under applicable GAAP, the Parties agree to treat
the transactions contemplated under this Agreement as a sale of the Company.

 

14.3 Cayman 7 shall keep a register of the option and holders of Shares for
purposes of complying with the US Portfolio Interest provisions of
Section 871(h) and/or 881(c) of the Code.

 

15 ASSIGNMENT

No Party will be entitled to assign or transfer all or any of its rights,
benefits or obligations under this Agreement or any document referred to in it
without the prior written consent of the other parties.

 

16 ENTIRE AGREEMENT

This Agreement, and the documents referred to in it in agreed form together
constitute the entire agreement and understanding of the Parties in relation to
the matters the subject thereto and supersede any previous agreement between the
Parties (whether written or oral) in relation to all or any of such matters and
without prejudice to the generality of the foregoing, excludes any
representation, warranty, condition or other undertaking implied at law or by
custom other than where expressly contained in this Agreement, provided that
nothing in this Clause 16 shall exclude a Party from liability for fraudulent
misrepresentation.

 

17 VARIATION

Any variation of this Agreement must be in a written document and signed by each
Party or a duly authorised officer or representative of each Party and where any
such document exists and is so signed such Party shall not allege that the same
is not binding by virtue of an absence of consideration.

 

18 WAIVER

 

18.1 A delay in exercising, or failure to exercise, any right or remedy under
this Agreement does not constitute a waiver of such or other rights or remedies
nor shall operate so as to bar the exercise or enforcement thereof. No single or
partial exercise of any right or remedy under this Agreement shall prevent
further or other exercise of such or other rights or remedies.

 

18.2 No waiver by any Party of any requirement of this Agreement, or of any
remedy or right under this Agreement, shall have effect unless given in writing
and signed by such Party.

 

18.3 The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights and remedies provided by law.

 

19 ILLEGALITY AND SEVERANCE

 

19.1 The provisions contained in each Clause of this Agreement shall be
enforceable independently of the others and the invalidity of any one provision
shall not affect the validity of the others.

 

19.2

If a provision of this Agreement is, or but for this Clause 19 would be, held to
be illegal, invalid or unenforceable, in whole or in part, in the jurisdiction
to which it pertains but would be legal, valid and enforceable if part of the
provision was deleted, the provision shall apply

 

40



--------------------------------------------------------------------------------

 

with the minimum modification necessary to make it legal, valid and enforceable
in that jurisdiction, and any such illegality, invalidity or unenforceability in
any jurisdiction shall not invalidate or render invalid or unenforceable such
provisions in any other jurisdiction.

 

19.3 If a provision of this Agreement is held to be illegal, invalid or
unenforceable, in whole or in part and Clause 19.2 cannot be used to make it
legal, valid and enforceable, a Party may require the other Parties to enter
into a new agreement or deed under which those Parties undertake in the terms of
the original provision, but subject to such amendments as the first Party
specifies in order to make the provision legal, valid and enforceable. No Party
will be obliged to enter into a new agreement or deed that would increase its
liability beyond that contained in this Agreement, had all its provisions been
legal, valid and enforceable.

 

20 RIGHTS OF THIRD PARTIES

 

20.1 A Party who is not a Party to this Agreement has no rights under the
Contracts (Rights of Third Parties) Act 1999 or otherwise to enforce any term of
this Agreement but this does not affect any right or remedy of a third party
which exists or is available apart from such Act. Accordingly, this Agreement
shall be binding upon and enure solely for the benefit of the Parties hereto in
accordance with this Agreement and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

21 COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original of this Agreement, but all
the counterparts shall together constitute one and the same agreement. No
counterpart shall be effective until each Party has executed at least one part
or counterpart.

 

22 NOTICES

 

22.1 Any notice or other communication given under this Agreement shall be in
writing and shall be served by delivering it to the Party due to receive it at
the address or fax numbers set out in Clause 22.2 and shall be deemed to have
been delivered in accordance with Clause 22.3.

 

22.2 The Parties’ addresses and fax numbers for the purposes of this Agreement
are:

 

  22.2.1 In the case of the Holdcos and Cayman 7:

Lion Capital LLP

21 Grosvenor Place

London SW1X 7HF

United Kingdom

For the attention of: Javier Ferrán/James Cocker

Fax number: +44 20 7201 2222

with a courtesy copy (which shall not constitute notice) to:

Weil, Gotshal & Manges

One South Place

London EC2M 2WG

United Kingdom

For the attention of: Michael Francies/Ian Hamilton

Fax number: +44 20 7903 0990

 

41



--------------------------------------------------------------------------------

  22.2.2 In the case of CEDC:

CEDC Warsaw

ul. Bobrowiecka 6

02-728 Warszawa

Poland

For the attention of: Bill Carey

Fax number: +48 22 455 1810/+1 941 330 9617

with a courtesy copy (which shall not constitute notice) to:

Dewey & LeBoeuf

No. 1 Minster Court

Mincing Lane

London EC3R 7YL

For the attention of: Steve Horvath

Fax number: +44 20 7459 5099

or such other address or fax number as the relevant Party notifies to the other
Parties, which change of address shall only take effect if delivered and
received in accordance Clause 22.3.

 

22.3 A notice so addressed shall be deemed to have been received:

 

  22.3.1 if personally delivered, at the time of delivery;

 

  22.3.2 if sent by pre-paid, recorded delivery or registered post, two Business
Days after the date of posting to the relevant address;

 

  22.3.3 if sent by registered air-mail, five Business Days after the date of
posting to the relevant address; or

 

  22.3.4 if sent by fax, on successful completion of its transmission as per a
transmission report from the machine from which the fax was sent, save that if
such notice or communication is received after the end of normal working hours
(and “normal working hours” shall be deemed to be 8.30 am and 5.30 pm on any
Business Day in the country of the recipient), such notice or communication
shall be deemed to have been received on the next Business Day.

 

22.4 CEDC irrevocably authorises and appoints Law Debenture Corporate Services
Limited presently at Fifth Floor, 100 Wood Street, London EC2V 7EX, United
Kingdom as its agent for service of notices and/or proceedings in relation to
any matter arising out of or in connection with this Agreement and service on
such agent in accordance with this Clause 22 shall be deemed to be effective
service on CEDC.

 

22.5 Each of Cayman 4, Cayman 5 and Cayman 7 irrevocably authorises and appoints
Lion Capital LLP whose registered address is at 21 Grosvenor Place, London, SW1X
7HF United Kingdom as their agent for service of notices and/or proceedings in
relation to any matter arising out of or in connection with this Agreement and
service on such agent in accordance with this Clause 22 shall be deemed to be
effective service on Cayman 4, Cayman 5 or Cayman 7, as the case may be.

 

42



--------------------------------------------------------------------------------

23 JURISDICTION

The Parties irrevocably agree that, subject as provided below, the courts of
England shall have exclusive jurisdiction over any dispute or claim arising out
of or in connection with this Agreement or its subject matter or formation
(including non-contractual claims). Nothing in this Clause 23 shall limit the
right of the Parties to commence proceedings to seek equitable (or equivalent)
relief or to seek enforcement of a final non-appealable judgment of the courts
of England or in any court of an Approved Jurisdiction which has competent
jurisdiction, nor shall the commencement of such proceedings in any one or more
Approved Jurisdictions preclude the commencement of similar proceedings in any
other Approved Jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other Approved Jurisdiction. No Party shall be
entitled to commence proceedings in any court in any jurisdiction other than
England or of an Approved Jurisdiction.

 

24 GOVERNING LAW

This Agreement and all matters (including, without limitation, any contractual
or non-contractual obligation) arising from or connected with it are governed
by, and will be construed in accordance with, English law.

 

25 COSTS

Such fees and expenses as are incurred by CEDC and the Group and its Affiliates
in respect of the service provided to them by: (i) Dewey & LeBoeuf LLP;
(ii) KPMG LLP; (iii) PricewaterhouseCoopers LLP; and (iv) Weil, Gotshal & Manges
respectively, relating specifically to the execution of this Agreement and the
rescission of the Original Option Agreement will be deducted from the $ Initial
Cash Amounts payable under the Second Cayman 7 Call Option, apportioned between
the Holdcos in the Holdco Sharing Proportion, provided that: (i) such fees are
reasonably and properly incurred prior to the execution of this Agreement;
(ii) CEDC and the Holdcos shall procure that, no later than 30 days following
the date of this Agreement, the relevant advisors engaged by them provide to the
Holdcos a breakdown of the fees in reasonable detail; and (iii) no such fees
incurred by CEDC which are in excess of $50k per advisor will be reimbursed
without the prior approval of both the Holdcos.

THIS AGREEMENT IS EXECUTED ON THE DATE SHOWN ON PAGE 1 ABOVE.

 

43



--------------------------------------------------------------------------------

SCHEDULE 1

INFORMATION ABOUT THE COMPANY

 

1    Registered number:    225655 2    Date of incorporation:    30.05.09 3   
Place of incorporation:    Grand Cayman, Cayman Islands 4    Registered office
address:   

c/o Stuarts Corporate Services Ltd,

4th Floor, 36A Dr Roy’s Drive,

Cayman Financial Center

P O Box 2510,

George Town,

Grand Cayman,

Cayman Islands

5    Type of company:    Exempt 6    Authorised share capital:       (a)   
amount:    512,500,100    (b)    number and class of shares:   

(1) 512,500,000 A Ordinary Shares

(2) 100 Preference Shares

7    Issued share capital:       (a)    amount:    12,500,100   

(b)

  

number and class of shares:

  

(1) 512,500,000 A Ordinary Shares

(2) 100 Preference Shares

8    Members:   

(1) Lion/Rally Cayman 4

 

(2) Lion/Rally Cayman 5

 

(3) Lion/Rally Cayman 7

9    Directors:    Hayley Tanguy, Rob Jones 10    Secretary:    None 11   
Accounting reference date:    N/A

 

44



--------------------------------------------------------------------------------

SCHEDULE 2

CONSIDERATION PAYABLE

 

A   B   C   D   E   F   G   H   I   J   K                      

Cayman

7 Call

Option

 

Cayman 7
Call

Option
Exercise

Date

 

$ Initial

Cash

Amount

due to
Cayman 4

in respect

of the
Relevant
Cayman 7
Call Option

 

€ Initial

Cash

Amount due
to Cayman

4 in respect

of the

exercise of

the

Relevant
Cayman 7
Call Option

 

 

$ Initial

Cash

Amount due
to Cayman

5 in respect

of the

exercise of

Relevant

Cayman 7

Call Option

 

No. of
Ordinary
Shares to be

delivered by

Cayman 4 to

Cayman 7 in

respect of

the Relevant

Cayman 7

Call Option

 

No. of

Preference
Shares to be
delivered by
Cayman 5 to
Cayman 7 in

respect of

the Relevant

Cayman 7

Call Option

 

No. of

Warrants

to be

delivered

to

Cayman 4,

by

exercise

date

 

No. of

Warrants

to be

delivered

to

Cayman 5,

by

exercise

date

 

No. of

Shares of

CEDC

Common

Stock to

be issued

to

Cayman 4

 

No. of

Shares of

CEDC

Common

Stock to

be issued

to

Cayman 5

First   31/10/2009  

 

  0     0     6,000,000     6,900,000     3     0     0     0     0   Second  
30/06/2010     27,998,415     22,822,679     11,332,102     63,500,000     32  
  0     0     (to be
issued on
15 June
2010)

 

1,196,768  

 

  (to be
issued on
15 June
2010)

 

378,232

Third   31/05/2011     44,776,132  

 

  62,243,670     20,932,097     53,000,000     26     1,132,598     357,952    
0     0   Fourth   31/07/2012     45,417,867  

 

  63,087,417     21,226,823     48,000,000     24     227,956     72,044    
571,297     180,555   Final   31/05/2013     47,341,132  

 

  62,243,670     21,742,097     29,600,000     15     1,370,632     433,181    
0     0  

 

45



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF OPTION NOTICES

PART A

CAYMAN 7 CALL OPTION NOTICE

 

From: Lion /Rally Cayman 7 L.P. (“Cayman 7”)

c/o Stuarts Corporate Services Ltd.

PO Box 2510

Grand Cayman KY1-1104

Cayman Islands

 

To: Lion/Rally Cayman 4 (“Cayman 4”)

c/o Stuarts Corporate Services Ltd.

PO Box 2510

Grand Cayman KY1-1104

Cayman Islands

Lion/Rally Cayman 5 (“Cayman 5”)

c/o Stuarts Corporate Services Ltd.

PO Box 2510

Grand Cayman KY1-1104

Cayman Islands

By Fax and Courier

[date]

EXERCISE OF CAYMAN 7 CALL OPTION

Dear Sirs

Reference is made to the option agreement dated [—] 2009 between: (i) Lion/Rally
Cayman 4; (ii) Lion/Rally Cayman 5; (iii) Lion/Rally Cayman 7 L.P.; and
(iv) Central European Distribution Corporation, (the “Option Agreement”).
Capitalised terms used in this notice shall bear the meanings given in the
Option Agreement unless otherwise defined herein. This is a Cayman 7 Call Option
Notice under the Option Agreement.

We, Cayman 7, hereby exercise our rights under Clause 2.1 of the Option
Agreement in respect of the [First/Second/Third/Fourth/Final] Cayman 7 Call
Option to acquire the following Shares:

Ordinary Shares held by Cayman 4: [—]

Preference Shares held by Cayman 5: [—]

(the “Option Shares”).

Accordingly, against payment to:

 

1) Cayman 4 of the $ Initial Cash Amount set out in the
[second/third/fourth/fifth] row of Column C of Schedule 2 (as adjusted in
accordance with the Option Agreement);

 

46



--------------------------------------------------------------------------------

2) Cayman 4 of the € Initial Cash Amount set out in the
[second/third/fourth/fifth] row of Column D of Schedule 2; and

 

3) Cayman 5 of the $ Initial Cash Amount set out in the
[second/third/fourth/fifth] row of Column E of Schedule 2 (as adjusted in
accordance with the Option Agreement),

we hereby require you to deliver to us duly executed transfer(s) in our favour
transferring to us such Option Shares.

[CEDC has exercised its rights under Clause 8.2.1[(a)/(b)/(c)/(d)/(e)] of the
Option Agreement and $[—] of the Initial Cash Amounts shall be substituted by
CEDC through the issue of [—] shares of CEDC Common Stock to Lion/Rally Cayman 4
and [—] shares CEDC Common Stock to Lion/Rally Cayman 5.]

In accordance with the Option Agreement, the transfer to us by you of the Option
Shares, and the payment by us to you in respect of those Option Shares, will
take place on [date being five Business Days from date of service of this
notice].

Payment by us to you in respect of the Option Shares shall be made to the
following account, unless otherwise notified to us by you:

in respect of the payment to Cayman 4:

[insert Cayman 4 bank details]

in respect of the payment to Cayman 5:

[insert Cayman 5 bank details]

Yours faithfully

 

 

 

Signed by [name of director]

for and on behalf of

Lion/Rally Cayman 8

acting as general partner of

Lion/Rally Cayman 7 L.P.

 

Acknowledged and Accepted:

 

 

for and on behalf of

Lion/Rally Cayman 4

 

 

for and on behalf of

Lion/Rally Cayman 5

 

47



--------------------------------------------------------------------------------

PART B

HOLDCO PUT OPTION NOTICE

 

From: Lion/Rally Cayman 4 (“Cayman 4”)

c/o Stuarts Corporate Services Ltd.

Cayman Islands

Lion/Rally Cayman 5 (“Cayman 5”)

c/o Stuarts Corporate Services Ltd.

PO Box 2510

Grand Cayman KY1-1104

Cayman Islands

(together the “Holdcos”)

 

To: Lion /Rally Cayman 7 L.P. (“Cayman 7”)

c/o Stuarts Corporate Services Ltd.

PO Box 2510

Grand Cayman KY1-1104

Cayman Islands

By Fax and Courier

[date]

EXERCISE OF HOLDCO PUT OPTION

Dear Sirs

Reference is made to the option agreement dated [—] 2009 between: (i) Lion/Rally
Cayman 4; (ii) Lion/Rally Cayman 5; (iii) Lion/Rally Cayman 7 L.P.; and
(iv) Central European Distribution Corporation, (the “Option Agreement”).
Capitalised terms used in this notice shall bear the meanings given in the
Option Agreement unless otherwise defined herein. This is a Holdco Put Option
Notice under the Option Agreement.

We, the Holdcos, hereby exercise our rights under Clause 2.2 of the Option
Agreement in respect of the Holdco Put Option to require Cayman 7 to acquire the
following Shares:

Ordinary Shares held by Cayman 4: [—]

Preference Shares held by Cayman 5: [—]

(the “Option Shares”).

Payment to Cayman 4 of [—] (the Cayman 4 Put Option Price) and to Cayman 5 of
[—] (the Cayman 5 Put Option Price) shall be left outstanding on the terms of
the Option Agreement.

In accordance with the Option Agreement, the transfer to you by us of the Option
Shares, and the payment by you to us in respect of those Option Shares, will
take place on [date being five Business Days from date of service of this
notice].

 

Yours faithfully   

for and on behalf of

Lion/Rally Cayman 4

 

48



--------------------------------------------------------------------------------

  

 

for and on behalf of

Lion/Rally Cayman 5

 

Acknowledged and Accepted:

 

Signed by [name of director]

for and on behalf of

Lion/Rally Cayman 8

acting as general partner of

Lion/Rally Cayman 7 L.P.

 

49



--------------------------------------------------------------------------------

PART C

HOLDCO CALL OPTION NOTICE

 

From: Lion/Rally Cayman 4 (“Cayman 4”)

c/o Stuarts Corporate Services Ltd.

PO Box 2510

Grand Cayman KY1-1104

Cayman Islands

Lion/Rally Cayman 5 (“Cayman 5”)

c/o Stuarts Corporate Services Ltd.

PO Box 2510

Grand Cayman KY1-1104

Cayman Islands

(together the “Holdcos”)

 

To: Lion /Rally Cayman 7 L.P. (“Cayman 7”)

c/o Stuarts Corporate Services Ltd.

PO Box 2510

Grand Cayman KY1-1104

Cayman Islands

By Fax and Courier

[date]

EXERCISE OF HOLDCO CALL OPTION

Dear Sirs

Reference is made to the option agreement dated [—] 2009 between: (i) Lion/Rally
Cayman 4; (ii) Lion/Rally Cayman 5; (iii) Lion/Rally Cayman 7 L.P.; and
(iv) Central European Distribution Corporation, (the “Option Agreement”).
Capitalised terms used in this notice shall bear the meanings given in the
Option Agreement unless otherwise defined herein. This is a Holdco Call Option
Notice under the Option Agreement.

We, Holdcos, hereby exercise our rights under Clause 2.3 of the Option Agreement
in respect of the Holdco Call Option to acquire the following Shares:

Ordinary Shares to be acquired by Cayman 4: [—]

Ordinary Shares to be acquired by Cayman 5: [—]

(the “Option Shares”).

Accordingly, against payment to you of the Cayman 4 Call Option Consideration
and the Cayman 5 Call Option Consideration (to be made by means of set off under
the terms of the Option Agreement) we hereby require you to deliver to us duly
executed transfer(s) in our favour transferring to us such Option Shares.

As calculated in accordance with Clause 2.3.1 of the Option Agreement, the
Cayman 4 Call option Consideration is $[—], and the Cayman 5 Call Option
Consideration is $[—]. In accordance with the Option Agreement, the transfer to
us by you of the Option Shares, and the payment by us to you in respect of those
Option Shares, will take place on [date being five Business Days from date of
service of this notice].

 

50



--------------------------------------------------------------------------------

Yours faithfully   

for and on behalf of

Lion/Rally Cayman 4

 

for and on behalf of

Lion/Rally Cayman 5

Acknowledged and Accepted:

 

Signed by [name of director]

for and on behalf of

Lion/Rally Cayman 8

acting as general partner of

Lion/Rally Cayman 7 L.P.

 

51



--------------------------------------------------------------------------------

Signed by Rob Jones    )    for and on behalf of    )    LION/RALLY CAYMAN 4   
)    /s/ Rob Jones    )    Director Signed by Rob Jones    )    for and on
behalf of    )    LION/RALLY CAYMAN 5    )    /s/ Rob Jones    )    Director
Signed by Rob Jones    )    for and on behalf of    )    LION/RALLY CAYMAN 8   
)    acting as general partner of    )    LION/RALLY CAYMAN 7 L.P.    )    /s/
Rob Jones    )    Director Signed by William Carey    )    for and on behalf of
   )    CENTRAL EUROPEAN    )    DISTRIBUTION CORPORATION    )    /s/ William
Carey    )    Director

 

52